Execution Version
TG THERAPEUTICS, INC.
4,100,000 Shares of Common Stock
(par value $0.001 per share)
 
Underwriting Agreement
 
March 1, 2019
 
Cantor Fitzgerald & Co.
499 Park Avenue
New York, NY 10022
 
Ladies and Gentlemen:
 
TG Therapeutics, Inc., a Delaware corporation (the “Company”), proposes to issue
and sell to Cantor Fitzgerald & Co. (“Cantor” or the “Underwriter”) an aggregate
of 4,100,000 shares of its common stock, par value $0.001 per share (the
“Shares”). The 4,100,000 Shares to be sold by the Company are called the “Firm
Shares.” In addition, the Company has granted to Cantor an option to purchase up
to an additional 615,000 Shares pursuant to such option are collectively called
the “Option Shares.” The Firm Shares and, if and to the extent such option is
exercised, the Option Shares, are collectively called the “Offered Shares.”
 
The Company has prepared and filed with the Securities and Exchange Commission
(the “Commission”) a shelf registration statement on Form S-3, File
No. 333-218293, including a base prospectus (the “Base Prospectus”) to be used
in connection with the public offering and sale of the Offered Shares. Such
registration statement, as amended, including the financial statements, exhibits
and schedules thereto, in the form in which it became effective under the
Securities Act of 1933, and the rules and regulations promulgated thereunder
(collectively, the “Securities Act”), including all documents incorporated or
deemed to be incorporated by reference therein and any information deemed to be
a part thereof at the time of effectiveness pursuant to Rule 430A or 430B under
the Securities Act, is called the “Registration Statement.” Any registration
statement filed by the Company pursuant to Rule 462(b) under the Securities Act
in connection with the offer and sale of the Offered Shares is called the “Rule
462(b) Registration Statement,” and from and after the date and time of filing
of any such Rule 462(b) Registration Statement the term “Registration Statement”
shall include the Rule 462(b) Registration Statement. The preliminary prospectus
supplement dated February 28, 2019 describing the Offered Shares and the
offering thereof (the “Preliminary Prospectus Supplement”), together with the
Base Prospectus, is called the “Preliminary Prospectus,” and the Preliminary
Prospectus and any other prospectus supplement to the Base Prospectus in
preliminary form that describes the Offered Shares and the offering thereof and
is used prior to the filing of the Prospectus (as defined below), together with
the Base Prospectus, is called a “preliminary prospectus.” As used herein, the
term “Prospectus” shall mean the final prospectus supplement to the Base
Prospectus that describes the Offered Shares and the offering thereof (the
“Final Prospectus Supplement”), together with the Base Prospectus, in the form
first used by the Underwriter to confirm sales of the Offered Shares or in the
form first made available to the Underwriter by the Company to meet requests of
purchasers pursuant to Rule 173 under the Securities Act.
 
As used herein, “Applicable Time” is 8:30 a.m. (New York time) on March 1, 2019.
As used herein, “free writing prospectus” has the meaning set forth in Rule 405
under the Securities Act, and “Time of Sale Prospectus” means the Preliminary
Prospectus, as amended or supplemented immediately prior to the Applicable Time,
together with the free writing prospectuses, if any, identified on Schedule A
hereto and the pricing information set forth on Schedule B hereto. As used
herein, “Road Show” means a “road show” (as defined in Rule 433 under the
Securities Act) relating to the offering of the Offered Shares contemplated
hereby that is a “written communication” (as defined in Rule 405 under the
Securities Act). As used herein, “Section 5(d) Written Communication” means each
written communication (within the meaning of Rule 405 under the Securities Act)
that is made in reliance on Section 5(d) of the Securities Act by the Company or
any person authorized to act on behalf of the Company to one or more potential
investors that are qualified institutional buyers (“QIBs”) and/or institutions
that are accredited investors (“IAIs”), as such terms are respectively defined
in Rule 144A and Rule 501(a) under the Securities Act, to determine whether such
investors might have an interest in the offering of the Offered Shares; “Section
5(d) Oral Communication” means each oral communication, if any, made in reliance
on Section 5(d) of the Securities Act by the Company or any person authorized to
act on behalf of the Company made to one or more QIBs and/or one or more IAIs to
determine whether such investors might have an interest in the offering of the
Offered Shares; “Marketing Materials” means any materials or information
provided to investors by, or with the approval of, the Company in connection
with the marketing of the offering of the Offered Shares, including any Road
Show or investor presentations made to investors by the Company (whether in
person or electronically); and “Permitted Section 5(d) Communication” means the
Section 5(d) Written Communication(s) and Marketing Materials listed on Schedule
C attached hereto.
 
All references in this Agreement to financial statements and schedules and other
information which are “contained,” “included” or “stated” in, or “part of” the
Registration Statement, the Rule 462(b) Registration Statement, the Preliminary
Prospectus, any preliminary prospectus, the Base Prospectus, the Time of Sale
Prospectus or the Prospectus, and all other references of like import, shall be
deemed to mean and include all such financial statements and schedules and other
information which is or is deemed to be incorporated by reference in the
Registration Statement, the Rule 462(b) Registration Statement, the Preliminary
Prospectus, any preliminary prospectus, the Base Prospectus, the Time of Sale
Prospectus or the Prospectus, as the case may be.
 
 

 
 
All references in this Agreement to amendments or supplements to the
Registration Statement, the Preliminary Prospectus, any preliminary prospectus,
the Base Prospectus, the Time of Sale Prospectus or the Prospectus shall be
deemed to mean and include the filing of any document under the Securities
Exchange Act of 1934, and the rules and regulations promulgated thereunder
(collectively, the “Exchange Act”) that is or is deemed to be incorporated by
reference in the Registration Statement, the Preliminary Prospectus, any
preliminary prospectus, the Base Prospectus, or the Prospectus, as the case may
be.
 
All references in this Agreement to (i) the Registration Statement, the
Preliminary Prospectus, any preliminary prospectus, the Base Prospectus or the
Prospectus, any amendments or supplements to any of the foregoing, or any free
writing prospectus, shall include any copy thereof filed with the Commission
pursuant to its Electronic Data Gathering, Analysis and Retrieval System
(“EDGAR”) and (ii) the Prospectus shall be deemed to include any “electronic
Prospectus” provided for use in connection with the offering of the Offered
Shares as contemplated by Section 3(n).
 
In the event that the Company has only one subsidiary, then all references
herein to “subsidiaries” of the Company shall be deemed to refer to such single
subsidiary, mutatis mutandis.
 
The Company hereby confirms its agreements with the Underwriter as follows:
 
1. Representations and Warranties of the Company. The Company represents and
warrants to the Underwriter as of the date of this Agreement, the Applicable
Time, the First Closing Date (as hereinafter defined) and each Option Closing
Date (as hereinafter defined), if any, as follows:
 
(a) Compliance with Registration Requirements. The Registration Statement has
become effective under the Securities Act. The Company has complied, to the
Commission’s satisfaction, with all requests of the Commission for additional or
supplemental information, if any. No stop order suspending the effectiveness of
the Registration Statement is in effect and no proceedings for such purpose have
been instituted or are pending or, to the best knowledge of the Company, are
contemplated or threatened by the Commission. At the time the Company’s Annual
Report on Form 10-K for the year ended December 31, 2017 (the “Annual Report”)
was filed with the Commission, or, if later, at the time the Registration
Statement was originally filed with the Commission, the Company met the
then-applicable requirements for use of Form S-3 under the Securities Act. The
Company meets the requirements for use of Form S-3 under the Securities Act
specified in FINRA Conduct Rule 5110(B)(7)(C)(i). The documents incorporated or
deemed to be incorporated by reference in the Registration Statement, the Time
of Sale Prospectus and the Prospectus, at the time they were or hereafter are
filed with the Commission, or became effective under the Exchange Act, as the
case may be, complied and will comply in all material respects with the
requirements of the Exchange Act.
 
(b) Disclosure. Each preliminary prospectus and the Prospectus when filed
complied in all material respects with the Securities Act and, if filed by
electronic transmission pursuant to EDGAR, was identical (except as may be
permitted by Regulation S-T under the Securities Act) to the copy thereof
delivered to the Underwriter for use in connection with the offer and sale of
the Offered Shares. Each of the Registration Statement and any post-effective
amendment thereto, at the time it became or becomes effective and at all
subsequent times, complied and will comply in all material respects with the
Securities Act and did not and will not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading. As of the Applicable
Time, the Time of Sale Prospectus did not, and at the time of each sale of the
Offered Shares and at the First Closing Date (as defined in Section 2), the Time
of Sale Prospectus, as then amended or supplemented by the Company, if
applicable, will not, contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading. The Prospectus, as
of its date and (as then amended or supplemented) at all subsequent times, did
not and will not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. The
representations and warranties set forth in the three immediately preceding
sentences do not apply to statements in or omissions from the Registration
Statement or any post-effective amendment thereto, or the Prospectus or the Time
of Sale Prospectus, or any amendments or supplements thereto, made in reliance
upon and in conformity with written information relating to the Underwriter
furnished to the Company in writing by the Underwriter expressly for use
therein, it being understood and agreed that the only such information consists
of the information described in Section 9(b). There are no contracts or other
documents required to be described in the Time of Sale Prospectus or the
Prospectus or to be filed as an exhibit to the Registration Statement which have
not been described or filed as required.
 
(c) Free Writing Prospectuses; Road Show. As of the determination date
referenced in Rule 164(h) under the Securities Act, the Company was not, is not
or will not be (as applicable) an “ineligible issuer” in connection with the
offering of the Offered Shares pursuant to Rules 164, 405 and 433 under the
Securities Act. Each free writing prospectus that the Company is required to
file pursuant to Rule 433(d) under the Securities Act has been, or will be,
filed with the Commission in accordance with the requirements of the Securities
Act. Each free writing prospectus that the Company has filed, or is required to
file, pursuant to Rule 433(d) under the Securities Act or that was prepared by
or on behalf of or used or referred to by the Company complies or will comply in
all material respects with the requirements of Rule 433 under the Securities
Act, including timely filing with the Commission or retention where required and
legending, and each such free writing prospectus, as of its issue date and at
all subsequent times through the completion of the public offer and sale of the
Offered Shares did not, does not and will not include any information that
conflicted, conflicts or will conflict with the information contained in the
Registration Statement, the Prospectus or any preliminary prospectus and not
superseded or modified. Except for the free writing prospectuses, if any,
identified in Schedule A, and electronic road shows, if any, furnished to the
Underwriter before first use, the Company has not prepared, used or referred to,
and will not, without the Underwriter’s prior written consent, prepare, use or
refer to, any free writing prospectus. Each Road Show, when considered together
with the Time of Sale Prospectus, does not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.
 
 

 
 
(d) Testing-the-Waters Materials. The Company (i) has not alone engaged in any
Section 5(d) Written Communication or Section 5(d) Oral Communication and (ii)
has not authorized anyone other than the Underwriter to engage in such Permitted
Section 5(d) Communications. The Company reconfirms that the Underwriter has
been authorized to act on its behalf in undertaking Marketing Materials, Section
5(d) Oral Communications and Section 5(d) Written Communications. The Company
has not distributed or approved for distribution any Section 5(d) Written
Communications other than those listed on Schedule C hereto. Any individual
Permitted Section 5(d) Communication does not conflict with the information
contained in the Registration Statement or the Time of Sale Prospectus, complied
in all material respects with the Securities Act, and when taken together with
the Time of Sale Prospectus as of the Applicable Time, did not, and as of the
First Closing Date and as of each Option Closing Date, as the case may be, will
not, contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
 
(e) Distribution of Offering Material By the Company. Prior to the later of (i)
the expiration or termination of the option granted to the Underwriter in
‎Section 2 and (ii) the completion of the Underwriter’s distribution of the
Offered Shares, the Company has not distributed and will not distribute any
offering material in connection with the offering and sale of the Offered Shares
other than the Registration Statement, the Time of Sale Prospectus, the
Prospectus or any free writing prospectus reviewed and consented to by the
Underwriter, and the free writing prospectuses, if any, identified on Schedule A
hereto and any Permitted Section 5(d) Communications.
 
(f) Financial Information. The consolidated financial statements of the Company
included or incorporated by reference in the Registration Statement, the Time of
Sale Prospectus and the Prospectus, together with the related notes and
schedules, present fairly, in all material respects, the consolidated financial
position of the Company and the Subsidiaries (as defined below) as of the dates
indicated and the consolidated results of operations, cash flows and changes in
stockholders’ equity of the Company for the periods specified and have been
prepared in compliance with the requirements of the Securities Act and Exchange
Act, as applicable, and in conformity with generally accepted accounting
principles in the United States (“GAAP”) applied on a consistent basis (except
for such adjustments to accounting standards and practices as are noted therein)
during the periods involved; the other financial and statistical data with
respect to the Company and the Subsidiaries contained or incorporated by
reference in the Registration Statement, the Time of Sale Prospectus and the
Prospectus, are accurately and fairly presented and prepared on a basis
consistent with the financial statements and books and records of the Company;
there are no financial statements (historical or pro forma) that are required to
be included or incorporated by reference in the Registration Statement, the Time
of Sale Prospectus or the Prospectus that are not included or incorporated by
reference as required; the Company and the Subsidiaries do not have any material
liabilities or obligations, direct or contingent (including any off balance
sheet obligations), not described in the Registration Statement, the Time of
Sale Prospectus and the Prospectus which are required to be described in the
Registration Statement, the Time of Sale Prospectus and the Prospectus; and all
disclosures contained or incorporated by reference in the Registration
Statement, the Time of Sale Prospectus and the Prospectus, if any, regarding
“non-GAAP financial measures” (as such term is defined by the rules and
regulations of the Commission) comply with Regulation G of the Exchange Act and
Item 10 of Regulation S-K under the Securities Act, to the extent applicable.
The financial data set forth in each of the Registration Statement, the Time of
Sale Prospectus and the Prospectus under the captions “Prospectus Supplement
Summary – Recent Developments” and “Prospectus Supplement Summary – Additional
Business Updates” fairly present the information set forth therein on a basis
consistent with that of the audited financial statements contained in the
Registration Statement, the Time of Sale Prospectus and the Prospectus. The
interactive data in eXtensible Business Reporting Language included or
incorporated by reference in the Registration Statement and the Prospectus
fairly presents the information called for in all material respects and has been
prepared in accordance with the Commission’s rules and guidelines applicable
thereto.
 
(g) Conformity with EDGAR Filing. The Preliminary Prospectus and Final
Prospectus delivered to the Underwriter for use in connection with the sale of
the Offered Shares pursuant to this Agreement will be identical to the versions
of the Preliminary Prospectus and Final Prospectus created to be transmitted to
the Commission for filing via EDGAR, except to the extent permitted by
Regulation S-T.
 
(h) Organization. The Company and any subsidiary that is a significant
subsidiary (as such term is defined in Rule 1-02 of Regulation S-X promulgated
by the Commission) (each, a “Subsidiary”, collectively, the “Subsidiaries”),
are, and will be, duly organized, validly existing as a corporation and in good
standing under the Laws of their respective jurisdictions of organization. The
Company and the Subsidiaries are, and will be, duly licensed or qualified as a
foreign corporation for transaction of business and in good standing under the
Laws of each other jurisdiction in which their respective ownership or lease of
property or the conduct of their respective businesses requires such license or
qualification, and have all corporate power and authority necessary to own or
hold their respective properties and to conduct their respective businesses as
described in the Registration Statement, the Time of Sale Prospectus and the
Prospectus, except where the failure to be so qualified or in good standing or
have such power or authority would not, individually or in the aggregate, have a
material adverse effect or would reasonably be expected to have a material
adverse effect on the assets, business, operations, earnings, properties,
condition (financial or otherwise), prospects, stockholders’ equity or results
of operations of the Company and the Subsidiaries taken as a whole, or prevent
the consummation of the transactions contemplated hereby (a “Material Adverse
Effect”).
 
(i) Subsidiaries. As of the date hereof, the Company’s only Subsidiaries are set
forth on Schedule 6(g). The Company owns directly or indirectly, all of the
equity interests of the Subsidiaries free and clear of any lien, charge,
security interest, encumbrance, right of first refusal or other restriction, and
all the equity interests of the Subsidiaries are validly issued and are fully
paid, nonassessable and free of preemptive and similar rights.
 
(j) No Violation or Default. Neither the Company nor any Subsidiary is (i) in
violation of its charter or by-laws or similar organizational documents; (ii) in
default, and no event has occurred that, with notice or lapse of time or both,
would constitute such a default, in the due performance or observance of any
term, covenant or condition contained in any indenture, mortgage, deed of trust,
loan agreement or other agreement or instrument to which the Company or any
Subsidiary is a party or by which the Company or any Subsidiary is bound or to
which any of the property or assets of the Company or any Subsidiary is subject;
or (iii) in violation of any Law of any Governmental Authority, except, in the
case of each of clauses (ii) and (iii) above, for any such violation or default
that would not, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect. To the Company’s knowledge, no other party under any
material contract or other agreement to which it or any Subsidiary is a party is
in default in any respect thereunder where such default would reasonably be
expected to have a Material Adverse Effect.
 
 

 
 
(k) No Material Adverse Effect. Subsequent to the respective dates as of which
information is given in the Registration Statement, the Time of Sale Prospectus,
the Prospectus and the Free Writing Prospectuses, if any (including any document
deemed incorporated by reference therein), there has not been (i) any Material
Adverse Effect, or any development involving a prospective Material Adverse
Effect, in or affecting the business, properties, management, condition
(financial or otherwise), results of operations, or prospects of the Company and
the Subsidiaries taken as a whole, (ii) any transaction which is material to the
Company and the Subsidiaries taken as a whole, (iii) any obligation or
liability, direct or contingent (including any off-balance sheet obligations),
incurred by the Company or the Subsidiaries, which is material to the Company
and the Subsidiaries taken as a whole, (iv) any material change in the capital
stock (other than (A) the grant of additional options under the Company’s
existing stock option plans, (B) changes in the number of shares of outstanding
Common Stock of the Company due to the issuance of shares upon the exercise or
conversion of securities exercisable for, or convertible into, Common Stock
outstanding on the date hereof, (C) as a result of the issuance of Offered
Shares, or (D) any repurchases of capital stock of the Company) or outstanding
long-term indebtedness of the Company or the Subsidiaries or (v) any dividend or
distribution of any kind declared, paid or made on the capital stock of the
Company or any Subsidiary, other than in each case above in the ordinary course
of business or as otherwise disclosed in the Registration Statement or
Prospectus (including any document deemed incorporated by reference therein).
 
(l) Capitalization. The issued and outstanding shares of capital stock of the
Company have been validly issued, are fully paid and nonassessable and, other
than as disclosed in the Registration Statement, the Time of Sale Prospectus or
the Prospectus, are not subject to any preemptive rights, rights of first
refusal or similar rights. The Company has an authorized, issued and outstanding
capitalization as set forth in the Registration Statement and the Prospectus as
of the dates referred to therein (other than (i) the grant of additional options
under the Company’s existing stock option plans, (ii) changes in the number of
shares of outstanding Common Stock of the Company due to the issuance of shares
upon the exercise or conversion of securities exercisable for, or convertible
into, Common Stock outstanding on the date hereof, (iii) as a result of the
issuance of Offered Shares, or (iv) any repurchases of capital stock of the
Company) and such authorized capital stock conforms to the description thereof
set forth in the Registration Statement, the Time of Sale Prospectus or the
Prospectus. The description of the Common Stock in the Registration Statement,
the Time of Sale Prospectus or the Prospectus is complete and accurate in all
material respects. As of the date referred to therein, the Company did not have
outstanding any options to purchase, or any rights or warrants to subscribe for,
or any securities or obligations convertible into, or exchangeable for, or any
contracts or commitments to issue or sell, any shares of capital stock or other
securities.
 
(m) S-3 Eligibility. (i) At the time of filing the Registration Statement and
(ii) at the time of the most recent amendment thereto for the purposes of
complying with Section 10(a)(3) of the Securities Act (whether such amendment
was by post-effective amendment, incorporated report filed pursuant to Section
13 or 15(d) of the Exchange Act or form of prospectus), the Company met the then
applicable requirements for use of Form S-3 under the Securities Act, including
compliance with General Instruction I.B.1 of Form S-3.
 
(n) Authorization; Enforceability. The Company has full legal right, power and
authority to enter into this Agreement and perform the transactions contemplated
hereby. This Agreement has been duly authorized, executed and delivered by the
Company and is a legal, valid and binding agreement of the Company enforceable
against the Company in accordance with its terms, except to the extent that (i)
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar Laws affecting creditors’ rights generally and by general
equitable principles and (ii) the indemnification and contribution provisions of
Section 11 hereof may be limited by federal or state securities Laws and public
policy considerations in respect thereof.
 
(o) Authorization of Offered Shares. The Offered Shares have been duly
authorized for issuance and sale pursuant to this Agreement and, when issued and
delivered by the Company against payment therefor pursuant to this Agreement,
will be duly and validly issued, fully paid and nonassessable, free and clear of
any pledge, lien, encumbrance, security interest or other claim (other than any
pledge, lien, encumbrance, security interest or other claim arising from an act
or omission of an Agent or a purchaser), including any statutory or contractual
preemptive rights, resale rights, rights of first refusal or other similar
rights, and will be registered pursuant to Section 12 of the Exchange Act. The
Offered Shares, when issued, will conform in all material respects to the
description thereof set forth in or incorporated into the Registration
Statement, the Time of Sale Prospectus and the Prospectus.
 
(p) No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any Governmental Authority is required
for the execution, delivery and performance by the Company of this Agreement,
and the issuance and sale by the Company of the Offered Shares as contemplated
hereby, except for such consents, approvals, authorizations, orders and
registrations or qualifications as may be required under applicable state
securities Laws or Laws of the Financial Industry Regulatory Authority (“FINRA”)
or the NASDAQ, including any notices that may be required by Exchange, in
connection with the sale of the Offered Shares.
 
(q) No Preferential Rights. Except as set forth in the Registration Statement,
the Time of Sale Prospectus and the Prospectus, (i) no person, as such term is
defined in Rule 1-02 of Regulation S-X promulgated under the Securities Act
(each, a “Person”), has the right, contractual or otherwise, to cause the
Company to issue or sell to such Person any Common Stock or shares of any other
capital stock or other securities of the Company (other than upon the exercise
of options or warrants to purchase Common Stock or upon the exercise of options
that have been granted under the Company’s stock option plans), (ii) no Person
has any preemptive rights, rights of first refusal, or any other rights (whether
pursuant to a “poison pill” provision or otherwise) to purchase any Common Stock
or shares of any other capital stock or other securities of the Company from the
Company which have not been duly waived with respect to the offering
contemplated hereby, (iii) no Person has the right to act as an underwriter or
as a financial advisor to the Company in connection with the offer and sale of
the Common Stock, and (iv) no Person has the right, contractual or otherwise, to
require the Company to register under the Securities Act any Common Stock or
shares of any other capital stock or other securities of the Company, or to
include any such shares or other securities in the Registration Statement or the
offering contemplated thereby, whether as a result of the filing or
effectiveness of the Registration Statement or the sale of the Offered Shares as
contemplated thereby or otherwise.
 
 

 
 
(r) Independent Registered Public Accounting Firm. CohnReznick LLP (the
“Accountant”), whose reports on the audits of the consolidated financial
statements and internal control over financial reporting of the Company are
filed with or incorporated into the Commission as part of the Company’s most
recent Annual Report on Form 10-K filed with the Commission and incorporated
into the Registration Statement and the Prospectus, is and, during the periods
covered by their report, was an independent registered public accounting firm
within the meaning of the Securities Act and the Public Company Accounting
Oversight Board (United States). To the Company’s knowledge, with due inquiry,
the Accountant is not in violation of the auditor independence requirements of
the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) with respect to the
Company.
 

(s) Enforceability of Agreements. All agreements between the Company and third
parties expressly referenced in the Prospectus, other than such agreements that
have expired by their terms or whose termination is disclosed in documents filed
by the Company on EDGAR, are legal, valid and binding obligations of the Company
enforceable in accordance with their respective terms, except to the extent that
(i) enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar Laws affecting creditors’ rights generally and by general
equitable principles and (ii) the indemnification provisions of certain
agreements may be limited by federal or state securities Laws or public policy
considerations in respect thereof, and except for any unenforceability that,
individually or in the aggregate, would not unreasonably be expected to have a
Material Adverse Effect.
 
(t) No Litigation. Except as set forth in the Registration Statement, the Time
of Sale Prospectus and the Prospectus, there are no legal, governmental or
regulatory actions, suits or proceedings by or before any Governmental Authority
pending, nor, to the Company’s knowledge, any legal, governmental or regulatory
investigations by or before any Governmental Authority, to which the Company or
a Subsidiary is a party or to which any property of the Company or any
Subsidiary is the subject that, individually or in the aggregate, if determined
adversely to the Company or any Subsidiary, would reasonably be expected to have
a Material Adverse Effect or materially and adversely affect the ability of the
Company to perform its obligations under this Agreement; to the Company’s
knowledge, no such actions, suits or proceedings are threatened or contemplated
by any Governmental Authority or threatened by others that, individually or in
the aggregate, if determined adversely to the Company or any Subsidiary, would
reasonably be expected to have a Material Adverse Effect; and (i) there are no
current or pending legal, governmental or regulatory investigations, actions,
suits or proceedings by or before any Governmental Authority that are required
under the Securities Act to be described in the Time of Sale Prospectus or the
Prospectus that are not described in the Time of Sale Prospectus or the
Prospectus including any Incorporated Document; and (ii) there are no contracts
or other documents that are required under the Securities Act to be filed as
exhibits to the Registration Statement that are not so filed.
 
(u) Licenses and Permits. Except as set forth in the Registration Statement, the
Time of Sale Prospectus and the Prospectus, the Company and the Subsidiaries
possess or have obtained, all licenses, certificates, consents, orders,
approvals, permits and other authorizations issued by, and have made all
declarations and filings with, the appropriate federal, state, local or foreign
Governmental Authority that are necessary for the ownership or lease of their
respective properties or the conduct of their respective businesses as described
in the Registration Statement, the Time of Sale Prospectus and the Prospectus
(the “Permits”), except where the failure to possess, obtain or make the same
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Neither the Company nor any Subsidiary have received
written notice of any proceeding relating to revocation or modification of any
such Permit or has any reason to believe that such Permit will not be renewed in
the ordinary course, except where the failure to obtain any such renewal would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
(v) No Material Defaults. Neither the Company nor any Subsidiary has defaulted
on any installment on indebtedness for borrowed money or on any rental on one or
more long-term leases, which defaults, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. The Company has not
filed a report pursuant to Section 13(a) or 15(d) of the Exchange Act since the
filing of its last Annual Report on Form 10-K, indicating that it (i) has failed
to pay any dividend or sinking fund installment on preferred stock or (ii) has
defaulted on any installment on indebtedness for borrowed money or on any rental
on one or more long-term leases, which defaults, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.
 
(w) Certain Market Activities. Neither the Company, nor any Subsidiary, nor any
of their respective directors, officers or controlling persons has taken,
directly or indirectly, any action designed, or that has constituted or would
reasonably be expected to cause or result in, under the Exchange Act or
otherwise, the stabilization or manipulation of the price of the Shares or of
any “reference security” (as defined in Rule 100 of Regulation M under the
Exchange Act (“Regulation M”)) with respect to the Shares, whether to facilitate
the sale or resale of the Offered Shares or otherwise, and has taken no action
which would directly or indirectly violate Regulation M.
 
(x) Broker/Dealer Relationships. Neither the Company nor any Subsidiary or any
related entities (i) is required to register as a “broker” or “dealer” in
accordance with the provisions of the Exchange Act or (ii) directly or
indirectly through one or more intermediaries, controls or is a “person
associated with a member” or “associated person of a member” (within the meaning
set forth in the FINRA Manual).
 
(y) No Reliance. The Company has not relied upon the Underwriter or legal
counsel for the Underwriter for any legal, tax or accounting advice in
connection with the offering and sale of the Offered Shares.
 
(z) Taxes. The Company and the Subsidiaries have filed all federal, state, local
and foreign tax returns which have been required to be filed and paid all taxes
shown thereon through the date hereof, to the extent that such taxes have become
due and are not being contested in good faith, except where the failure to do so
would not reasonably be expected to have a Material Adverse Effect. Except as
otherwise disclosed in or contemplated by the Registration Statement, the Time
of Sale Prospectus or the Prospectus, no tax deficiency has been determined
adversely to the Company or any Subsidiary which has had, or would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
The Company has no knowledge of any federal, state or other governmental tax
deficiency, penalty or assessment which has been or might be asserted or
threatened against it which could have a Material Adverse Effect.
 
 

 
 
(aa) Title to Real and Personal Property. Except as set forth in the
Registration Statement, the Time of Sale Prospectus and the Prospectus, the
Company and the Subsidiaries have good and valid title in fee simple to all
items of real property and good and valid title to all personal property
described in the Registration Statement, the Time of Sale Prospectus or the
Prospectus as being owned by them that are material to the businesses of the
Company or such Subsidiary, in each case free and clear of all liens,
encumbrances and claims, except those that (i) do not materially interfere with
the use made and proposed to be made of such property by the Company and the
Subsidiaries or (ii) would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect. Any real property described in the
Registration Statement, the Time of Sale Prospectus or the Prospectus as being
leased by the Company and the Subsidiaries is held by them under valid, existing
and enforceable leases, except those that (A) do not materially interfere with
the use made or proposed to be made of such property by the Company or the
Subsidiaries or (B) would not be reasonably expected, individually or in the
aggregate, to have a Material Adverse Effect.
 

(bb) Intellectual Property. Except as set forth in the Registration Statement,
the Time of Sale Prospectus and the Prospectus, the Company and the Subsidiaries
own or possess adequate enforceable rights to use all patents, patent
applications, trademarks (both registered and unregistered), service marks,
trade names, trademark registrations, service mark registrations, copyrights,
licenses and know-how (including trade secrets and other unpatented and/or
unpatentable proprietary or confidential information, systems or procedures)
(collectively, the “Intellectual Property”), necessary for the conduct of their
respective businesses as conducted as of the date hereof, except to the extent
that the failure to own or possess adequate rights to use such Intellectual
Property would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect; the Company and the Subsidiaries have not
received any written notice of any claim of infringement or conflict which
asserted Intellectual Property rights of others, which infringement or conflict,
if the subject of an unfavorable decision, would result in a Material Adverse
Effect; there are no pending, or to the Company’s knowledge, threatened judicial
proceedings or interference proceedings against the Company or its Subsidiaries
challenging the Company’s or any of its Subsidiary’s rights in or to or the
validity of the scope of any of the Company’s or any Subsidiary’s patents,
patent applications or proprietary information; no other entity or individual
has any right or claim in any of the Company’s or any of its Subsidiary’s
patents, patent applications or any patent to be issued therefrom by virtue of
any contract, license or other agreement entered into between such entity or
individual and the Company or any Subsidiary or by any non-contractual
obligation, other than by written licenses granted by the Company or any
Subsidiary; the Company and the Subsidiaries have not received any written
notice of any claim challenging the rights of the Company or its Subsidiaries in
or to any Intellectual Property owned, licensed or optioned by the Company or
any Subsidiary which claim, if the subject of an unfavorable decision would
result in a Material Adverse Effect.
 
(cc) Environmental Laws. Except as set forth in the Registration Statement, the
Time of Sale Prospectus and the Prospectus, the Company and the Subsidiaries (i)
are in compliance with any and all applicable federal, state, local and foreign
Laws, rules, regulations, decisions and orders relating to the protection of
human health and safety, the environment or hazardous or toxic substances or
wastes, pollutants or contaminants (collectively, “Environmental Laws”); (ii)
have received and are in compliance with all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses as described in the Registration Statement, the Time of
Sale Prospectus or the Prospectus; and (iii) have not received notice of any
actual or potential liability for the investigation or remediation of any
disposal or release of hazardous or toxic substances or wastes, pollutants or
contaminants, except, in the case of any of clauses (i), (ii) or (iii) above,
for any such failure to comply or failure to receive required permits, licenses,
other approvals or liability as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
(dd) Disclosure Controls. The Company maintains systems of internal accounting
controls designed to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability; (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company is not aware of any
material weaknesses in its internal control over financial reporting (other than
as set forth in the Registration Statement, the Time of Sale Prospectus or the
Prospectus). Since the date of the latest audited financial statements of the
Company included in the Prospectus, there has been no change in the Company’s
internal control over financial reporting that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting (other than as set forth in the Registration Statement, the
Time of Sale Prospectus or the Prospectus). The Company has established
disclosure controls and procedures (as defined in Exchange Act Rules 13a-15 and
15d-15) for the Company and designed such disclosure controls and procedures to
ensure that material information relating to the Company and the Subsidiaries is
made known to the certifying officers by others within those entities,
particularly during the period in which the Company’s Annual Report on Form 10-K
or Quarterly Report on Form 10-Q, as the case may be, is being prepared. The
Company’s certifying officers have evaluated the effectiveness of the Company’s
controls and procedures as of a date within 90 days prior to the filing date of
the Form 10-K for the fiscal year most recently ended (such date, the
“Evaluation Date”). The Company presented in its Form 10-K for the fiscal year
most recently ended the conclusions of the certifying officers about the
effectiveness of the disclosure controls and procedures based on their
evaluations as of the most recent Evaluation Date. Since the most recent
Evaluation Date, there have been no significant changes in the Company’s
internal controls (as such term is defined in Item 307(b) of Regulation S-K
under the Securities Act) or, to the Company’s knowledge, in other factors that
could significantly affect the Company’s internal controls. To the knowledge of
the Company, the Company’s “internal controls over financial reporting” and
“disclosure controls and procedures” are effective.
 
(ee) Sarbanes-Oxley Act. There is and has been no failure on the part of the
Company or, to the knowledge of the Company, any of the Company’s directors or
officers, in their capacities as such, to comply with any applicable provisions
of the Sarbanes-Oxley Act and the rules and regulations promulgated thereunder.
Each of the principal executive officer and the principal financial officer of
the Company (or each former principal executive officer of the Company and each
former principal financial officer of the Company as applicable) has made all
certifications required by Sections 302 and 906 of the Sarbanes-Oxley Act with
respect to all reports, schedules, forms, statements and other documents
required to be filed by it or furnished by it to the Commission during the past
12 months. For purposes of the preceding sentence, “principal executive officer”
and “principal financial officer” shall have the meanings given to such terms in
the Exchange Act Rules 13a-15 and 15d-15.
 
 

 
 
(ff) Finder’s Fees. Neither the Company nor any Subsidiary has incurred any
liability for any finder’s fees, brokerage commissions or similar payments in
connection with the transactions herein contemplated, except as may otherwise
exist with respect to the Underwriter pursuant to this Agreement.
 
(gg) Labor Disputes. No labor disturbance by or dispute with employees of the
Company or any Subsidiary exists or, to the knowledge of the Company, is
threatened which would reasonably be expected to result in a Material Adverse
Effect.
 
(hh) Investment Company Act. Neither the Company nor any Subsidiary is or, after
giving effect to the offering and sale of the Offered Shares, will be an
“investment company” or an entity “controlled” by an “investment company,” as
such terms are defined in the Investment Company Act of 1940, as amended (the
“Investment Company Act”).
 
(ii) Operations. The operations of the Company and the Subsidiaries are and have
been conducted at all times in compliance with applicable financial record
keeping and reporting requirements of the Currency and Foreign Transactions
Reporting Act of 1970, as amended, the money laundering Laws of all
jurisdictions to which the Company or the Subsidiaries are subject, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any Governmental Authority
(collectively, the “Money Laundering Laws”), except as would not reasonably be
expected to result in a Material Adverse Effect; and no action, suit or
proceeding by or before any Governmental Authority involving the Company or any
Subsidiary with respect to the Money Laundering Laws is pending or, to the
knowledge of the Company, threatened.
 

(jj) Off-Balance Sheet Arrangements. There are no transactions, arrangements and
other relationships between and/or among the Company, and/or, to the knowledge
of the Company, any of its affiliates and any unconsolidated entity, including,
but not limited to, any structured finance, special purpose or limited purpose
entity (each, an “Off Balance Sheet Transaction”) that could reasonably be
expected to affect materially the Company’s liquidity or the availability of or
requirements for its capital resources, including those Off Balance Sheet
Transactions described in the Commission’s Statement about Management’s
Discussion and Analysis of Financial Conditions and Results of Operations
(Release Nos. 33-8056; 34-45321; FR-61), required to be described in the
Registration Statement or the Prospectus which have not been described as
required.
 
(kk) ERISA. To the knowledge of the Company, each material employee benefit
plan, within the meaning of Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), that is maintained, administered or
contributed to by the Company or any of its affiliates for employees or former
employees of the Company and the Subsidiaries has been maintained in material
compliance with its terms and the requirements of any applicable statutes,
orders, rules and regulations, including but not limited to ERISA and the
Internal Revenue Code of 1986, as amended (the “Code”); no prohibited
transaction, within the meaning of Section 406 of ERISA or Section 4975 of the
Code, has occurred which would result in a material liability to the Company
with respect to any such plan excluding transactions effected pursuant to a
statutory or administrative exemption; and for each such plan that is subject to
the funding rules of Section 412 of the Code or Section 302 of ERISA, no
“accumulated funding deficiency” as defined in Section 412 of the Code has been
incurred, whether or not waived, and the fair market value of the assets of each
such plan (excluding for these purposes accrued but unpaid contributions)
exceeds the present value of all benefits accrued under such plan determined
using reasonable actuarial assumptions.
 
(ll) Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) (a “Forward-Looking Statement”) contained in the Registration Statement,
the Time of Sale Prospectus or the Prospectus has been made or reaffirmed
without a reasonable basis or has been disclosed other than in good faith. The
Forward-Looking Statements incorporated by reference in the Registration
Statement and the Prospectus from the Company’s Annual Report on Form 10-K for
the fiscal year most recently ended (i) except for any Forward-Looking Statement
included in any financial statements and notes thereto, are within the coverage
of the safe harbor for forward looking statements set forth in Section 27A of
the Securities Act, Rule 175(b) under the Securities Act or Rule 3b-6 under the
Exchange Act, as applicable, (ii) were made by the Company with a reasonable
basis and in good faith and reflect the Company’s good faith commercially
reasonable best estimate of the matters described therein as of the respective
dates on which such statements were made, and (iii) have been prepared in
accordance with Item 10 of Regulation S-K under the Securities Act.
 
(mm) Margin Rules. Neither the issuance, sale and delivery of the Offered Shares
nor the application of the proceeds thereof by the Company as described in the
Registration Statement, the Time of Sale Prospectus or the Prospectus will
violate Regulation T, U or X of the Board of Governors of the Federal Reserve
System or any other regulation of such Board of Governors.
 
(nn) Insurance. The Company and the Subsidiaries carry, or are covered by,
insurance in such amounts and covering such risks as the Company and the
Subsidiaries reasonably believe are adequate for the conduct of their business
and as is customary for companies of similar size engaged in similar businesses
in similar industries.
 
 

 
 
(oo) No Improper Practices. (i) Neither the Company nor, to the Company’s
knowledge, any Subsidiary, nor to the Company’s knowledge, any of their
respective executive officers has, in the past five years, made any unlawful
contributions to any candidate for any political office (or failed fully to
disclose any contribution in violation of law) or made any contribution or other
payment to any official of, or candidate for, any federal, state, municipal, or
foreign office or other person charged with similar public or quasi-public duty
in violation of any Law or of the character required to be disclosed in the
Prospectus; (ii) no relationship, direct or indirect, exists between or among
the Company or, to the Company’s knowledge, any Subsidiary or any affiliate of
any of them, on the one hand, and the directors, officers and stockholders of
the Company or, to the Company’s knowledge, any Subsidiary, on the other hand,
that is required by the Securities Act to be described in the Registration
Statement, the Time of Sale Prospectus or the Prospectus that is not so
described; (iii) no relationship, direct or indirect, exists between or among
the Company or any Subsidiary or any affiliate of them, on the one hand, and the
directors, officers, stockholders or directors of the Company or, to the
Company’s knowledge, any Subsidiary, on the other hand, that is required by the
rules of FINRA to be described in the Registration Statement, the Time of Sale
Prospectus or the Prospectus that is not so described; (iv) there are no
material outstanding loans or advances or material guarantees of indebtedness by
the Company or, to the Company’s knowledge, any Subsidiary to or for the benefit
of any of their respective officers or directors or any of the members of the
families of any of them; and (v) the Company has not offered, or caused any
placement agent to offer, Common Stock to any person with the intent to
influence unlawfully (A) a customer or supplier of the Company or any Subsidiary
to alter the customer’s or supplier’s level or type of business with the Company
or any Subsidiary or (B) a trade journalist or publication to write or publish
favorable information about the Company or any Subsidiary or any of their
respective products or services, and, (vi) neither the Company nor any
Subsidiary nor, to the Company’s knowledge, any employee or agent of the Company
or any Subsidiary has made any payment of funds of the Company or any Subsidiary
or received or retained any funds in violation of any Law, rule or regulation
(including, without limitation, the Foreign Corrupt Practices Act of 1977),
which payment, receipt or retention of funds is of a character required to be
disclosed in the Registration Statement, the Time of Sale Prospectus or the
Prospectus.
 

(pp) No Conflicts. Neither the execution of this Agreement, nor the issuance,
offering or sale of the Offered Shares, nor the consummation of any of the
transactions contemplated herein and therein, nor the compliance by the Company
with the terms and provisions hereof and thereof will conflict with, or will
result in a breach of, any of the terms and provisions of, or has constituted or
will constitute a default under, or has resulted in or will result in the
creation or imposition of any lien, charge or encumbrance upon any property or
assets of the Company pursuant to the terms of any contract or other agreement
to which the Company may be bound or to which any of the property or assets of
the Company is subject, except (i) such conflicts, breaches or defaults as may
have been waived and (ii) such conflicts, breaches and defaults that would not
reasonably be expected to have a Material Adverse Effect; nor will such action
result (x) in any violation of the provisions of the organizational or governing
documents of the Company, or (y) in any material violation of the provisions of
any statute or any order, rule or regulation applicable to the Company or of any
Governmental Authority having jurisdiction over the Company, except where such
violation would not reasonably be expected to have a Material Adverse Effect.
 
(qq) OFAC.
 
(i) The Company represents that, neither the Company nor any Subsidiary
(collectively, the “Entity”) or any director, officer, employee, agent,
affiliate or representative of the Entity, is a government, individual, or
entity (in this paragraph (vv), “Person”) that is, or is owned or controlled by
a Person that is:
 
(a) the subject of any sanctions administered or enforced by the U.S. Department
of Treasury’s Office of Foreign Assets Control (“OFAC”), the United Nations
Security Council (“UNSC”), the European Union (“EU”), Her Majesty’s Treasury
(“HMT”), or other relevant sanctions authority (collectively, “Sanctions”), nor
 
(b) located, organized or resident in a country or territory that is the subject
of Sanctions.
 
(ii) The Entity represents and covenants that it will not, directly or
indirectly, knowingly use the proceeds of the offering, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other Person:
 
(a) to fund or facilitate any activities or business of or with any Person or in
any country or territory that, at the time of such funding or facilitation, is
the subject of Sanctions; or
 
(b) in any other manner that will result in a violation of Sanctions by any
Person (including any Person participating in the offering, whether as
underwriter, advisor, investor or otherwise).
 
(iii) The Entity represents and covenants that, except as detailed in the
Prospectus, for the past 5 years, it has not knowingly engaged in, is not now
knowingly engaged in, and will not engage in, any dealings or transactions with
any Person, or in any country or territory, that at the time of the dealing or
transaction is or was the subject of Sanctions.
 
 

 
 
(rr) Compliance with Applicable Laws. The Company and the Subsidiaries: (A) are
and at all times have been in material compliance with all statutes, rules and
regulations applicable to the ownership, testing, development, manufacture,
packaging, processing, use, distribution, marketing, labeling, promotion, sale,
offer for sale, storage, import, export or disposal of any product under
development, manufactured or distributed by the Company or the Subsidiaries
(“Applicable Laws”), (b) have not received any Form 483 from the FDA, notice of
adverse finding, warning letter, or other written correspondence or notice from
the FDA or any other Governmental Authority, the European Medicines Agency (the
“EMA”), or any other federal, state, local or foreign governmental or regulatory
authority alleging or asserting material noncompliance with any Applicable Laws
or any licenses, certificates, approvals, clearances, authorizations, permits
and supplements or amendments thereto required by any such Applicable Laws
(“Authorizations”), which would, individually or in the aggregate, result in a
Material Adverse Effect; (C) possess all material Authorizations and such
Authorizations are valid and in full force and effect and neither the Company
nor the Subsidiaries is in material violation of any term of any such
Authorizations; (D) have not received written notice of any claim, action, suit,
proceeding, hearing, enforcement, investigation, arbitration or other action
from any Governmental Authority or third party alleging that any Company
product, operation or activity is in material violation of any Applicable Laws
or Authorizations and has no knowledge that any such Governmental Authority or
third party is considering any such claim, litigation, arbitration, action,
suit, investigation or proceeding against the Company; (E) have not received
notice that any Governmental Authority has taken, is taking or intends to take
action to limit, suspend, modify or revoke any material Authorizations and has
no knowledge that any Governmental Authority is considering such action; and (F)
have filed, obtained, maintained or submitted all reports, documents, forms,
notices, applications, records, claims, submissions and supplements or
amendments as required by any Applicable Laws or Authorizations except where the
failure to file such reports, documents, forms, notices, applications, records,
claims, submissions and supplements or amendments would not result in a Material
Adverse Effect, and that all such reports, documents, forms, notices,
applications, records, claims, submissions and supplements or amendments were
materially complete and correct on the date filed (or were corrected or
supplemented by a subsequent submission).
 
(ss) Statistical and Market-Related Data. All statistical, demographic and
market-related data included in the Registration Statement, the Time of Sale
Prospectus or the Prospectus are based on or derived from sources that the
Company believes to be reliable and accurate or represent the Company’s good
faith estimates that are made on the basis of data derived from such sources.
  

(tt) Clinical Studies. All animal and other preclinical studies and clinical
trials conducted by the Company or on behalf of the Company were, and, if still
pending are, to the Company’s knowledge, being conducted in all material
respects in compliance with all Applicable Laws and in accordance with
experimental protocols, procedures and controls generally used by qualified
experts in the preclinical study and clinical trials of new drugs and biologics
as applied to comparable products to those being developed by the Company; the
descriptions of the results of such preclinical studies and clinical trials
contained in the Registration Statement, the Time of Sale Prospectus or the
Prospectus are accurate in all material respects, and, except as set forth in
the Registration Statement, the Time of Sale Prospectus or the Prospectus, the
Company has no knowledge of any other clinical trials or preclinical studies,
the results of which reasonably call into question the clinical trial or
preclinical study results described or referred to in the Registration
Statement, the Time of Sale Prospectus or the Prospectus when viewed in the
context in which such results are described; and the Company has not received
any written notices or correspondence from the FDA, the EMA, or any other
domestic or foreign governmental agency requiring the termination or suspension
of any preclinical studies or clinical trials conducted by or on behalf of the
Company that are described in the Registration Statement, the Time of Sale
Prospectus or the Prospectus or the results of which are referred to in the
Registration Statement, the Time of Sale Prospectus or the Prospectus.
 
(uu) Compliance Program. The Company has established and administers a
compliance program applicable to the Company, to assist the Company and the
directors, officers and employees of the Company in complying with applicable
regulatory guidelines (including, without limitation, those administered by the
FDA, the EMA, and any other foreign, federal, state or local governmental or
regulatory authority performing functions similar to those performed by the FDA
or EMA); except where such noncompliance would not reasonably be expected to
have a Material Adverse Effect.
 
(vv) Stock Transfer Taxes. On each Settlement Date, all stock transfer or other
taxes (other than income taxes) which are required to be paid in connection with
the sale and transfer of the Offered Shares to be sold hereunder will be, or
will have been, fully paid or provided for by the Company and all Laws imposing
such taxes will be or will have been fully complied with by the Company.
 
(ww) FINRA Exemption. To enable the Underwriter to rely on Rule 5110(b)(7)(C)(i)
of FINRA, the Company represents that the Company (i) has a non-affiliate,
public common equity float of at least $150 million or a non-affiliate, public
common equity float of at least $100 million and annual trading volume of at
least three million shares and (ii) has been subject to the Exchange Act
reporting requirements for a period of at least 36 months.
 
(xx) Stock Exchange Listing. The Shares are registered pursuant to Section 12(b)
or 12(g) of the Exchange Act and are quoted on the The NASDAQ Capital Market
(the “NASDAQ”), and the Company has taken no action designed to, or likely to
have the effect of, terminating the registration of the Shares under the
Exchange Act or delisting the Shares from the NASDAQ, nor has the Company
received any notification that the Commission or the NASDAQ is contemplating
terminating such registration or listing. To the Company’s knowledge, it is in
compliance with all applicable listing requirements of NASDAQ.
 
 

 
 
(yy) Related-Party Transactions. There are no business relationships or
related-party transactions involving the Company or any of its subsidiaries or
any other person required to be described in the Registration Statement, the
Time of Sale Prospectus or the Prospectus that have not been described as
required.
 
(zz) Parties to Lock-Up Agreements. The Company has furnished to the Underwriter
a letter agreement in the form attached hereto as Exhibit A (the “Lock-up
Agreement”) from each of the persons listed on Exhibit B. Such Exhibit B lists
under an appropriate caption the directors and executive officers of the
Company. If any additional persons shall become directors or executive officers
of the Company prior to the end of the Company Lock-up Period (as defined
below), the Company shall cause each such person, prior to or contemporaneously
with their appointment or election as a director or executive officer of the
Company, to execute and deliver to the Underwriter a Lock-up Agreement.
 
(aa) No Rights to Purchase Preferred Stock. The issuance and sale of the Shares
as contemplated hereby will not cause any holder of any shares of capital stock,
securities convertible into or exchangeable or exercisable for capital stock or
options, warrants or other rights to purchase capital stock or any other
securities of the Company to have any right to acquire any shares of preferred
stock of the Company.
 
(bb) No Contract Terminations. Neither the Company nor any of its subsidiaries
has sent or received any communication regarding termination of, or intent not
to renew, any of the contracts or agreements referred to or described in the
Registration Statement, the Time of Sale Prospectus or the Prospectus, and no
such termination or non-renewal has been threatened by the Company or any of its
subsidiaries or, to the Company’s knowledge, any other party to any such
contract or agreement, which threat of termination or non-renewal has not been
rescinded as of the date hereof.
 
(cc) Dividend Restrictions. No subsidiary of the Company is prohibited or
restricted, directly or indirectly, from paying dividends to the Company, or
from making any other distribution with respect to such subsidiary’s equity
securities or from repaying to the Company or any other subsidiary of the
Company any amounts that may from time to time become due under any loans or
advances to such subsidiary from the Company or from transferring any property
or assets to the Company or to any other subsidiary.
 

Any certificate signed by any officer of the Company or any of its subsidiaries
and delivered to the Underwriter or to counsel for the Underwriter in connection
with the offering, or the purchase and sale, of the Offered Shares shall be
deemed a representation and warranty by the Company to the Underwriter as to the
matters covered thereby.
 
The Company has a reasonable basis for making each of the representations set
forth in this Section 1. The Company acknowledges that the Underwriter and, for
purposes of the opinions to be delivered pursuant to Sections 6(d), (e) and (f),
counsel to the Company and counsel to the Underwriter, will rely upon the
accuracy and truthfulness of the foregoing representations and hereby consents
to such reliance.
 
2. Purchase, Sale and Delivery of the Offered Shares.
 
(a) The Firm Shares. Upon the terms herein set forth, the Company agrees to
issue and sell to the Underwriter an aggregate of 4,100,000 Firm Shares. On the
basis of the representations, warranties and agreements herein contained, and
upon the terms but subject to the conditions herein set forth, the Underwriter
agrees to purchase from the Company the Firm Shares. The purchase price per Firm
Share to be paid by the Underwriter to the Company shall be $5.87 per share.
 
(b) The First Closing Date. Delivery of certificates for the Firm Shares to be
purchased by the Underwriter and payment therefor shall be be made through the
facilities of The Depository Trust Company, New York, New York (or such other
place as may be agreed to by the Company and the Underwriter) at 10:00 a.m.
Eastern time, on March 5, 2019, or such other time and date not later than 4:00
p.m. Eastern time, on March 15, 2019, as the Underwriter shall designate by
notice to the Company (the time and date of such closing are called the “First
Closing Date”). The Company hereby acknowledges that circumstances under which
the Underwriter may provide notice to postpone the First Closing Date as
originally scheduled include, but are not limited to, any determination by the
Company or the Underwriter to recirculate to the public copies of an amended or
supplemented Prospectus or a delay as contemplated by the provisions of Section
11.
 
(c) The Option Shares; Option Closing Date. In addition, on the basis of the
representations, warranties and agreements herein contained, and upon the terms
but subject to the conditions herein set forth, the Company hereby grants an
option to the Underwriter to purchase up to an aggregate of 615,000 Option
Shares from the Company at the purchase price per share to be paid by the
Underwriter for the Firm Shares. The option granted hereunder may be exercised
at any time and from time to time in whole or in part upon notice by the
Underwriter to the Company, which notice may be given at any time within 30 days
from the date of this Agreement. Such notice shall set forth (i) the aggregate
number of Option Shares as to which the Underwriter is exercising the option and
(ii) the time, date and place at which certificates for the Option Shares will
be delivered (which time and date may be simultaneous with, but not earlier
than, the First Closing Date; and in the event that such time and date are
simultaneous with the First Closing Date, the term “First Closing Date” shall
refer to the time and date of delivery of certificates for the Firm Shares and
such Option Shares). Any such time and date of delivery, if subsequent to the
First Closing Date, is called an “Option Closing Date,” shall be determined by
the Underwriter and shall not be earlier than three or later than five full
Business Days after delivery of such notice of exercise. If any Option Shares
are to be purchased, (a) the Underwriter agrees to purchase the number of Option
Shares (subject to such adjustments to eliminate fractional shares as the
Underwriter may determine) that bears the same proportion to the total number of
Option Shares to be purchased as the number of Firm Shares set forth on Schedule
A opposite the name of such Underwriter bears to the total number of Firm Shares
and (b) the Company agrees to sell the number of Option Shares set forth in the
paragraph “Introductory” of this Agreement (subject to such adjustments to
eliminate fractional shares as the Underwriter may determine). The Underwriter
may cancel the option at any time prior to its expiration by giving written
notice of such cancellation to the Company.
 
 

 
 
(d) Public Offering of the Offered Shares. The Underwriter hereby advises the
Company that the Underwriter intends to offer for sale to the public, initially
on the terms set forth in the Registration Statement, the Time of Sale
Prospectus and the Prospectus, the Offered Shares as soon after this Agreement
has been executed as the Underwriter, in its sole judgment, has determined is
advisable and practicable.
 
(e) Payment for the Offered Shares. (i) Payment for the Offered Shares shall be
made at the First Closing Date (and, if applicable, at each Option Closing Date)
by wire transfer of immediately available funds to the order of the Company, and
(ii) it is understood that the Underwriter has been authorized, for its own
account, to accept delivery of and receipt for, and make payment of the purchase
price for, the Firm Shares and any Option Shares the Underwriter has agreed to
purchase.
 
(f) Delivery of the Offered Shares. The Company shall deliver, or cause to be
delivered to the Underwriter certificates for the Firm Shares at the First
Closing Date, against the irrevocable release of a wire transfer of immediately
available funds for the amount of the purchase price therefor. The Company shall
also deliver, or cause to be delivered through the facilities of DTC unless the
Underwriter shall otherwise instruct, to the Underwriter certificates for the
Option Shares the Underwriter has agreed to purchase at the First Closing Date
or the applicable Option Closing Date, as the case may be, against the release
of a wire transfer of immediately available funds for the amount of the purchase
price therefor. If the Underwriter so elects, delivery of the Offered Shares may
be made by credit to the accounts designated by the Underwriter through The
Depository Trust Company’s full fast transfer or DWAC programs. The certificates
for the Offered Shares shall be registered in such names and denominations as
the Underwriter shall have requested at least two full Business Days prior to
the First Closing Date (or the applicable Option Closing Date, as the case may
be) and shall be made available for inspection on the Business Day preceding the
First Closing Date (or the applicable Option Closing Date, as the case may be)
at a location in New York City as the Underwriter may designate. Time shall be
of the essence, and delivery at the time and place specified in this Agreement
is a further condition to the obligations of the Underwriter.
 

3. Additional Covenants of the Company.
 
The Company further covenants and agrees with the Underwriter as follows:
 
(a) Delivery of Registration Statement, Time of Sale Prospectus and Prospectus. 
The Company shall furnish to the Underwriter in New York City, without charge,
prior to 10:00 a.m. New York City time on the Business Day next succeeding the
date of this Agreement and during the period when a prospectus relating to the
Offered Shares is required by the Securities Act to be delivered (whether
physically or through compliance with Rule 172 under the Securities Act or any
similar rule) in connection with sales of the Offered Shares, as many copies of
the Time of Sale Prospectus, the Prospectus and any supplements and amendments
thereto or to the Registration Statement as the Underwriter may reasonably
request.
 
(b) Underwriter’s Review of Proposed Amendments and Supplements. During the
period when a prospectus relating to the Offered Shares is required by the
Securities Act to be delivered (whether physically or through compliance with
Rule 172 under the Securities Act or any similar rule), the Company (i) will
furnish to the Underwriter for review, a reasonable period of time prior to the
proposed time of filing of any proposed amendment or supplement to the
Registration Statement, a copy of each such amendment or supplement and (ii)
will not amend or supplement the Registration Statement (including any amendment
or supplement through incorporation of any report filed under the Exchange Act)
without the Underwriter’s prior written consent. Prior to amending or
supplementing any preliminary prospectus, the Time of Sale Prospectus or the
Prospectus (including any amendment or supplement through incorporation of any
report filed under the Exchange Act), the Company shall furnish to the
Underwriter for review, a reasonable amount of time prior to the time of filing
or use of the proposed amendment or supplement, a copy of each such proposed
amendment or supplement. The Company shall not file or use any such proposed
amendment or supplement without the Underwriter’s prior written consent. The
Company shall file with the Commission within the applicable period specified in
Rule 424(b) under the Securities Act any prospectus required to be filed
pursuant to such Rule.
 
(c) Free Writing Prospectuses. The Company shall furnish to the Underwriter for
review, a reasonable amount of time prior to the proposed time of filing or use
thereof, a copy of each proposed free writing prospectus or any amendment or
supplement thereto prepared by or on behalf of, used by, or referred to by the
Company, and the Company shall not file, use or refer to any proposed free
writing prospectus or any amendment or supplement thereto without the
Underwriter’s prior written consent. The Company shall furnish to the
Underwriter, without charge, as many copies of any free writing prospectus
prepared by or on behalf of, used by or referred to by the Company as the
Underwriter may reasonably request. If at any time when a prospectus is required
by the Securities Act to be delivered (whether physically or through compliance
with Rule 172 under the Securities Act or any similar rule) in connection with
sales of the Offered Shares (but in any event if at any time through and
including the First Closing Date) there occurred or occurs an event or
development as a result of which any free writing prospectus prepared by or on
behalf of, used by, or referred to by the Company conflicted or would conflict
with the information contained in the Registration Statement or included or
would include an untrue statement of a material fact or omitted or would omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances prevailing at such time, not misleading, the Company
shall promptly amend or supplement such free writing prospectus to eliminate or
correct such conflict so that the statements in such free writing prospectus as
so amended or supplemented will not include an untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances prevailing at such time, not
misleading, as the case may be; provided, however, that prior to amending or
supplementing any such free writing prospectus, the Company shall furnish to the
Underwriter for review, a reasonable amount of time prior to the proposed time
of filing or use thereof, a copy of such proposed amended or supplemented free
writing prospectus, and the Company shall not file, use or refer to any such
amended or supplemented free writing prospectus without the Underwriter’s prior
written consent.
 
(d) Filing of Underwriter Free Writing Prospectuses.  The Company shall not take
any action that would result in the Underwriter or the Company being required to
file with the Commission pursuant to Rule 433(d) under the Securities Act a free
writing prospectus prepared by or on behalf of the Underwriter that the
Underwriter otherwise would not have been required to file thereunder.
 
 

 
 
(e) Amendments and Supplements to Time of Sale Prospectus.  If the Time of Sale
Prospectus is being used to solicit offers to buy the Offered Shares at a time
when the Prospectus is not yet available to prospective purchasers, and any
event shall occur or condition exist as a result of which it is necessary to
amend or supplement the Time of Sale Prospectus so that the Time of Sale
Prospectus does not include an untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances when delivered to a prospective purchaser, not
misleading, or if any event shall occur or condition exist as a result of which
the Time of Sale Prospectus conflicts with the information contained in the
Registration Statement, or if, in the opinion of counsel for the Underwriter, it
is necessary to amend or supplement the Time of Sale Prospectus to comply with
applicable Law, the Company shall (subject to Section 3(b) and Section 3(c))
promptly prepare, file with the Commission and furnish, at its own expense, to
the Underwriter and to any dealer upon request, either amendments or supplements
to the Time of Sale Prospectus so that the statements in the Time of Sale
Prospectus as so amended or supplemented will not include an untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances when delivered to a
prospective purchaser, not misleading or so that the Time of Sale Prospectus, as
amended or supplemented, will no longer conflict with the information contained
in the Registration Statement, or so that the Time of Sale Prospectus, as
amended or supplemented, will comply with applicable Law.
 
(f) Certain Notifications and Required Actions. After the date of this
Agreement, the Company shall promptly advise the Underwriter in writing of: (i)
the receipt of any comments of, or requests for additional or supplemental
information from, the Commission; (ii) the time and date of any filing of any
post-effective amendment to the Registration Statement or any amendment or
supplement to any preliminary prospectus, the Time of Sale Prospectus, any free
writing prospectus or the Prospectus; (iii) the time and date that any
post-effective amendment to the Registration Statement becomes effective; and
(iv) the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or any post-effective amendment
thereto or any amendment or supplement to any preliminary prospectus, the Time
of Sale Prospectus or the Prospectus or of any order preventing or suspending
the use of any preliminary prospectus, the Time of Sale Prospectus, any free
writing prospectus or the Prospectus, or of any proceedings to remove, suspend
or terminate from listing or quotation the Shares from any securities exchange
upon which they are listed for trading or included or designated for quotation,
or of the threatening or initiation of any proceedings for any of such purposes.
If the Commission shall enter any such stop order at any time, the Company will
use its best efforts to obtain the lifting of such order at the earliest
possible moment. Additionally, the Company agrees that it shall comply with all
applicable provisions of Rule 424(b), Rule 433 and Rule 430B under the
Securities Act and will use its reasonable efforts to confirm that any filings
made by the Company under Rule 424(b) or Rule 433 were received in a timely
manner by the Commission.
 

(g) Amendments and Supplements to the Prospectus and Other Securities Act
Matters. If any event shall occur or condition exist as a result of which it is
necessary to amend or supplement the Prospectus so that the Prospectus does not
include an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances when the Prospectus is delivered (whether physically or through
compliance with Rule 172 under the Securities Act or any similar rule) to a
purchaser, not misleading, or if in the opinion of the Underwriter or counsel
for the Underwriter it is otherwise necessary to amend or supplement the
Prospectus to comply with applicable Law, the Company agrees (subject to Section
3(b) and Section 3(c)) to promptly prepare, file with the Commission and
furnish, at its own expense, to the Underwriter and to any dealer upon request,
amendments or supplements to the Prospectus so that the statements in the
Prospectus as so amended or supplemented will not include an untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances when the Prospectus is
delivered (whether physically or through compliance with Rule 172 under the
Securities Act or any similar rule) to a purchaser, not misleading or so that
the Prospectus, as amended or supplemented, will comply with applicable Law.
Neither the Underwriter’s consent to, nor delivery of, any such amendment or
supplement shall constitute a waiver of any of the Company’s obligations under
Section 3(b) and Section 3(c).
 
(h) Blue Sky Compliance. The Company shall cooperate with the Underwriter and
counsel for the Underwriter to qualify or register the Offered Shares for sale
under (or obtain exemptions from the application of) the state securities or
blue sky Laws or Canadian provincial securities Laws of those jurisdictions
designated by the Underwriter, shall comply with such Laws and shall continue
such qualifications, registrations and exemptions in effect so long as required
for the distribution of the Offered Shares. The Company shall not be required to
qualify as a foreign corporation or to take any action that would subject it to
general service of process in any such jurisdiction where it is not presently
qualified. The Company will advise the Underwriter promptly of the suspension of
the qualification or registration of (or any such exemption relating to) the
Offered Shares for offering, sale or trading in any jurisdiction or any
initiation or threat of any proceeding for any such purpose, and in the event of
the issuance of any order suspending such qualification, registration or
exemption, the Company shall use its best efforts to obtain the withdrawal
thereof at the earliest possible moment.
 
(i) Use of Proceeds. The Company shall apply the net proceeds from the sale of
the Offered Shares sold by it in the manner described under the caption “Use of
Proceeds” in the Registration Statement, the Time of Sale Prospectus and the
Prospectus.
 
(j) Transfer Agent. The Company shall engage and maintain, at its expense, a
registrar and transfer agent for the Shares.
 
 

 
 
(k) Earnings Statement. The Company will make generally available to its
security holders and to the Underwriter as soon as practicable an earnings
statement (which need not be audited) covering a period of at least twelve
months beginning with the first fiscal quarter of the Company commencing after
the date of this Agreement that will satisfy the provisions of Section 11(a) of
the Securities Act and the rules and regulations of the Commission thereunder.
 
(l) Continued Compliance with Securities Laws. The Company will comply with the
Securities Act and the Exchange Act so as to permit the completion of the
distribution of the Offered Shares as contemplated by this Agreement, the
Registration Statement, the Time of Sale Prospectus and the Prospectus. Without
limiting the generality of the foregoing, the Company will, during the period
when a prospectus relating to the Offered Shares is required by the Securities
Act to be delivered (whether physically or through compliance with Rule 172
under the Securities Act or any similar rule), file on a timely basis with the
Commission and the NASDAQ all reports and documents required to be filed under
the Exchange Act.
 
(m) Listing. The Company will use its best efforts to list, subject to notice of
issuance, the Offered Shares on the NASDAQ.
 
(n) Company to Provide Copy of the Prospectus in Form That May be Downloaded
from the Internet. If requested by the Underwriter, the Company shall cause to
be prepared and delivered, at its expense, within one Business Day from the
effective date of this Agreement, to the Underwriter, an “electronic Prospectus”
to be used by the Underwriter in connection with the offering and sale of the
Offered Shares. As used herein, the term “electronic Prospectus” means a form of
Time of Sale Prospectus, and any amendment or supplement thereto, that meets
each of the following conditions: (i) it shall be encoded in an electronic
format, satisfactory to the Underwriter, that may be transmitted electronically
by the Underwriter to offerees and purchasers of the Offered Shares; (ii) it
shall disclose the same information as the paper Time of Sale Prospectus, except
to the extent that graphic and image material cannot be disseminated
electronically, in which case such graphic and image material shall be replaced
in the electronic Prospectus with a fair and accurate narrative description or
tabular representation of such material, as appropriate; and (iii) it shall be
in or convertible into a paper format or an electronic format, satisfactory to
the Underwriter, that will allow investors to store and have continuously ready
access to the Time of Sale Prospectus at any future time, without charge to
investors (other than any fee charged for subscription to the Internet as a
whole and for on-line time). The Company hereby confirms that it has included or
will include in the Prospectus filed pursuant to EDGAR or otherwise with the
Commission and in the Registration Statement at the time it was declared
effective an undertaking that, upon receipt of a request by an investor or his
or her representative, the Company shall transmit or cause to be transmitted
promptly, without charge, a paper copy of the Time of Sale Prospectus.
 

(o) Agreement Not to Offer or Sell Additional Shares. During the period
commencing on and including the date hereof and continuing through and including
the 90th day following the date of the Prospectus (such period, as extended as
described below, being referred to herein as the “Lock-up Period”), the Company
will not, without the prior written consent of CF&CO (which consent may be
withheld in its sole discretion), directly or indirectly: (i) sell, offer to
sell, contract to sell or lend any Shares or Related Securities (as defined
below); (ii) effect any short sale, or establish or increase any “put equivalent
position” (as defined in Rule 16a-1(h) under the Exchange Act) or liquidate or
decrease any “call equivalent position “ (as defined in Rule 16a-1(b) under the
Exchange Act) of any Shares or Related Securities; (iii) pledge, hypothecate or
grant any security interest in; (iv) in any other way transfer or dispose of any
Shares or Related Securities; (v) enter into any swap, hedge or similar
arrangement or agreement that transfers, in whole or in part, the economic risk
of ownership of any Shares or Related Securities, regardless of whether any such
transaction is to be settled in securities, in cash or otherwise; (vi) announce
the offering of any Shares or Related Securities; (vii) file any registration
statement under the Securities Act in respect of any Shares or Related
Securities (other than as contemplated by this Agreement with respect to the
Offered Shares); or (viii) publicly announce the intention to do any of the
foregoing; provided, however, that the Company may (A) effect the transactions
contemplated hereby; (B) issue Shares or options to purchase Shares, or issue
Shares upon exercise of options, pursuant to any stock option, stock bonus or
other stock plan or arrangement described in the Registration Statement, the
Time of Sale Prospectus and the Prospectus, but only if the holders of such
Shares or options agree in writing with the Underwriter not to sell, offer,
dispose of or otherwise transfer any such Shares or options during such Lock-up
Period without the prior written consent of the Underwriter (which consent may
be withheld in its sole discretion); and (C)  issue and sell Common Shares
pursuant to the At Market Issuance Sales Agreement among the Company and Cantor,
Jefferies LLC, B. Riley FBR, Inc., SunTrust Robinson Humphrey, Inc., Raymond
James & Associates, Inc., Ladenburg Thalmann & Co. Inc. and H.C. Wainwright &
Co., LLC dated May 26, 2017 and the related prospectus supplement, provided that
no such Common Shares may be sold during the period commencing on and including
the date hereof and continuing through and including the 45th day following the
date of the Prospectus. For purposes of the foregoing, “Related Securities”
shall mean any options or warrants or other rights to acquire Shares or any
securities exchangeable or exercisable for or convertible into Shares, or to
acquire other securities or rights ultimately exchangeable or exercisable for,
or convertible into, Shares.
 
 

 
 
(p) Future Reports to the Underwriter. During the period of five years
hereafter, the Company will furnish to Cantor Fitzgerald & Co., at 499 Park
Avenue, New York, New York 10022, Attention: Equity Capital Markets, with copies
to Cantor Fitzgerald & Co., 499 Park Avenue, New York, New York 10022,
Attention: General Counsel: (i) as soon as practicable after the end of each
fiscal year, copies of the Annual Report of the Company containing the balance
sheet of the Company as of the close of such fiscal year and statements of
income, stockholders’ equity and cash flows for the year then ended and the
opinion thereon of the Company’s independent public or certified public
accountants; (ii) as soon as practicable after the filing thereof, copies of
each proxy statement, Annual Report on Form 10-K, Quarterly Report on Form 10-Q,
Current Report on Form 8-K or other report filed by the Company with the
Commission, FINRA or any securities exchange; and (iii) as soon as available,
copies of any report or communication of the Company furnished or made available
generally to holders of its capital stock; provided, however, that the
requirements of this Section 3(p) shall be satisfied to the extent that such
reports, statement, communications, financial statements or other documents are
available on EDGAR.
 
(q) Investment Limitation. The Company shall not invest or otherwise use the
proceeds received by the Company from its sale of the Offered Shares in such a
manner as would require the Company or any of its subsidiaries to register as an
investment company under the Investment Company Act.
 
(r) No Stabilization or Manipulation; Compliance with Regulation M. The Company
will not take, and will ensure that no affiliate of the Company will take,
directly or indirectly, without giving effect to activities by the Underwriter,
any action designed to or that might cause or result in stabilization or
manipulation of the price of the Shares or any reference security with respect
to the Shares, whether to facilitate the sale or resale of the Offered Shares or
otherwise, and the Company will, and shall cause each of its affiliates to,
comply with all applicable provisions of Regulation M.
 
(s) Enforce Lock-Up Agreements. During the Lock-up Period, the Company will
enforce all agreements between the Company and any of its security holders that
restrict or prohibit, expressly or in operation, the offer, sale or transfer of
Shares or Related Securities or any of the other actions restricted or
prohibited under the terms of the form of Lock-up Agreement. In addition, the
Company will direct the transfer agent to place stop transfer restrictions upon
any such securities of the Company that are bound by such “lock-up” agreements
for the duration of the periods contemplated in such agreements, including
“lock-up” agreements entered into by the Company’s officers and directors and
affiliates pursuant to Section 1(a) hereof.
 
(t) Company to Provide Interim Financial Statements. Prior to the First Closing
Date and each applicable Option Closing Date, the Company will furnish the
Underwriter, as soon as they have been prepared by or are available to the
Company, a copy of any unaudited interim financial statements of the Company for
any period subsequent to the period covered by the most recent financial
statements appearing in the Registration Statement and the Prospectus.
 
(u) Amendments and Supplements to Permitted Section 5(d) Communications. If at
any time following the distribution of any Permitted Section 5(d) Communication,
there occurred or occurs an event or development as a result of which such
Permitted Section 5(d) Communication included or would include an untrue
statement of a material fact or omitted or would omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances existing at that subsequent time, not misleading, the Company will
promptly notify the Underwriter and will promptly amend or supplement, at its
own expense, such Permitted Section 5(d) Communication to eliminate or correct
such untrue statement or omission.
 
The Underwriter may, in its sole discretion, waive in writing the performance by
the Company of any one or more of the foregoing covenants or extend the time for
their performance.
 
 

 
 
4. Payment of Expenses. The Company agrees to pay all costs, fees and expenses
incurred in connection with the performance of its obligations hereunder and in
connection with the transactions contemplated hereby, including (i) all expenses
incident to the issuance and delivery of the Offered Shares (including all
printing and engraving costs), (ii) all fees and expenses of the registrar and
transfer agent of the Shares, (iii) all necessary issue, transfer and other
stamp taxes in connection with the issuance and sale of the Offered Shares to
the Underwriter, (iv) all fees and expenses of the Company’s counsel,
independent public or certified public accountants and other advisors, (v) all
costs and expenses incurred in connection with the preparation, printing,
filing, shipping and distribution of the Registration Statement (including
financial statements, exhibits, schedules, consents and certificates of
experts), the Time of Sale Prospectus, the Prospectus, each free writing
prospectus prepared by or on behalf of, used by, or referred to by the Company,
and each preliminary prospectus, each Permitted Section 5(d) Communication, and
all amendments and supplements thereto, and this Agreement, (vi) all filing
fees, attorneys’ fees and expenses incurred by the Company or the Underwriter in
connection with qualifying or registering (or obtaining exemptions from the
qualification or registration of) all or any part of the Offered Shares for
offer and sale under the state securities or blue sky Laws or the provincial
securities Laws of Canada, and, if requested by the Underwriter, preparing and
printing a “Blue Sky Survey” or memorandum and a “Canadian wrapper”, and any
supplements thereto, advising the Underwriter of such qualifications,
registrations and exemptions, in an amount not to exceed $7,500, (vii) the
costs, fees and expenses incurred by the Underwriters in connection with
determining their compliance with the rules and regulations of FINRA related to
the Underwriters’ participation in the offering and distribution of the Offered
Shares, including any related filing fees and the legal fees of, and
disbursements by, counsel to the Underwriters, (viii) the costs and expenses of
the Company relating to investor presentations on any “road show”, any Permitted
Section 5(d) Communication or any Section 5(d) Oral Communication undertaken in
connection with the offering of the Shares, including expenses associated with
the preparation or dissemination of any electronic road show, expenses
associated with the production of road show slides and graphics, fees and
expenses of any consultants engaged in connection with the road show
presentations with the prior approval of the Company, travel and lodging
expenses of the Underwriter, employees and officers of the Company and any such
consultants, (ix) the fees and expenses associated with listing the Offered
Shares on the NASDAQ, and (x) all other fees, costs and expenses of the nature
referred to in Item 13 of Part II of the Registration Statement. Any such amount
payable to the Underwriter may be deducted from the purchase price for the
Offered Shares. Except as provided in this Section 4 or in Section 7, Section 9
or Section 10, the Underwriter shall pay its own expenses, including the fees
and disbursements of its counsel.
 
5. Covenant of the Underwriter. The Underwriter covenants with the Company not
to take any action that would result in the Company being required to file with
the Commission pursuant to Rule 433(d) under the Securities Act a free writing
prospectus prepared by or on behalf of the Underwriter that otherwise would not,
but for such actions, be required to be filed by the Company under Rule 433(d).
 
6. Conditions of the Obligations of the Underwriter. The obligations of the
Underwriter hereunder to purchase and pay for the Offered Shares as provided
herein on the First Closing Date and, with respect to the Option Shares, each
Option Closing Date, shall be subject to the accuracy of the representations and
warranties on the part of the Company set forth in Section 1 as of the date
hereof and as of the First Closing Date as though then made and, with respect to
the Option Shares, as of each Option Closing Date as though then made, to the
timely performance by the Company of its covenants and other obligations
hereunder, and to each of the following additional conditions:
 
(a) Comfort Letter. On the date hereof, the Underwriter shall have received from
CohnReznick LLP, an independent registered public accounting firm for the
Company, a letter dated the date hereof addressed to the Underwriter, in form
and substance satisfactory to the Underwriter, containing statements and
information of the type ordinarily included in accountant’s “comfort letters” to
underwriters, delivered according to Statement of Auditing Standards No. 72 (or
any successor bulletin), with respect to the audited and unaudited financial
statements and certain financial information contained in the Registration
Statement, the Time of Sale Prospectus, and each free writing prospectus, if
any.
 
(b) Compliance with Registration Requirements; No Stop Order; No Objection from
FINRA. For a period from and after the date of this Agreement and through and
including the First Closing Date and, with respect to any Option Shares
purchased after the First Closing Date, each Option Closing Date:
 
(i) The Company shall have filed the Prospectus with the Commission (including
the information required by Rule 430A under the Securities Act) in the manner
and within the time period required by Rule 424(b) under the Securities Act; or
the Company shall have filed a post-effective amendment to the Registration
Statement containing the information required by such Rule 430A, and such
post-effective amendment shall have become effective.
 
(ii) No stop order suspending the effectiveness of the Registration Statement or
any post-effective amendment to the Registration Statement shall be in effect,
and no proceedings for such purpose shall have been instituted or threatened by
the Commission.
 
(iii) FINRA shall have raised no objection to the fairness and reasonableness of
the underwriting terms and arrangements.
 
(c) No Material Adverse Effect or Ratings Agency Change. For the period from and
after the date of this Agreement and through and including the First Closing
Date and, with respect to any Option Shares purchased after the First Closing
Date, each Option Closing Date, in the judgment of the Underwriter there shall
not have occurred any material adverse change in the authorized capital stock of
the Company or any Material Adverse Effect or any development that would cause a
Material Adverse Effect, or a downgrading in or withdrawal of the rating
assigned to any of the Company’s securities (other than asset backed securities)
by any rating organization or a public announcement by any rating organization
that it has under surveillance or review its rating of any of the Company’s
securities (other than asset backed securities), the effect of which, in the
case of any such action by a rating organization described above.
 
 

 
 
(d) Opinion of Counsel for the Company. On each of the First Closing Date and
each Option Closing Date the Underwriter shall have received the opinion and
negative assurance letter of Alston & Bird LLP, counsel for the Company, dated
as of such date, in form and substance satisfactory to the Underwriter.
 
(e) Opinion of Intellectual Property Counsel. On each of the First Closing Date
and each Option Closing Date, the Underwriter shall have received the opinion of
Alston & Bird LLP, counsel for the Company with respect to intellectual property
matters, dated as of such date, in form and substance satisfactory to the
Underwriter.
 
(f) Opinion of Counsel for the Underwriter. On each of the First Closing Date
and each Option Closing Date the Underwriter shall have received the opinion and
negative assurance letter of Duane Morris LLP, counsel for the Underwriter in
connection with the offer and sale of the Offered Shares, in form and substance
satisfactory to the Underwriter, dated as of such date.
 
(g) Officers’ Certificate. On each of the First Closing Date and each Option
Closing Date, the Underwriter shall have received a certificate executed by the
Chief Executive Officer or President of the Company and the Chief Financial
Officer of the Company, dated as of such date, to the effect set forth in
Section 6(b)(ii) and further to the effect that:
 
(i) for the period from and including the date of this Agreement through and
including such date, there has not occurred any Material Adverse Effect;
 
(ii) the representations, warranties and covenants of the Company set forth in
Section 1 are true and correct with the same force and effect as though
expressly made on and as of such date; and
 
(iii) the Company has complied with all the agreements hereunder and satisfied
all the conditions on its part to be performed or satisfied hereunder at or
prior to such date.
 
(h) Chief Financial Officer’s Certificate. On each of the First Closing Date and
each Option Closing Date, the Underwriter shall have received a certificate
executed by the Chief Financial Officer of the Company, dated as of such date,
in form and substance satisfactory to the Underwriter.
 
(i) Bring-down Comfort Letter. On each of the First Closing Date and each Option
Closing Date the Underwriter shall have received from CohnReznick LLP, an
independent registered public accounting firm for the Company, a letter dated
such date, in form and substance satisfactory to the Underwriter, which letter
shall: (i) reaffirm the statements made in the letter furnished by them pursuant
to Section 6(a), except that the specified date referred to therein for the
carrying out of procedures shall be no more than three Business Days prior to
the First Closing Date or the applicable Option Closing Date, as the case may
be; and (ii) cover certain financial information contained in the Prospectus.
 
(j) Lock-Up Agreements. On or prior to the date hereof, the Company shall have
furnished to the Underwriter an agreement in the form of Exhibit A hereto from
the directors and officers (as defined in Rule 16a-1(f) under the Exchange Act),
and each such agreement shall be in full force and effect on each of the First
Closing Date and each Option Closing Date.
 
(k) Rule 462(b) Registration Statement. In the event that a Rule 462(b)
Registration Statement is filed in connection with the offering contemplated by
this Agreement, such Rule 462(b) Registration Statement shall have been filed
with the Commission on the date of this Agreement and shall have become
effective automatically upon such filing.
 
(l) NASDAQ. The Company shall have submitted a listing of additional shares
notification form to NASDAQ with respect to the Offered Shares and shall have
received no objection thereto from NASDAQ.
 
(m) Additional Documents. On or before each of the First Closing Date and each
Option Closing Date, the Underwriter and counsel for the Underwriter shall have
received such information, documents and opinions as they may reasonably request
for the purposes of enabling them to pass upon the issuance and sale of the
Offered Shares as contemplated herein, or in order to evidence the accuracy of
any of the representations and warranties, or the satisfaction of any of the
conditions or agreements, herein contained; and all proceedings taken by the
Company in connection with the issuance and sale of the Offered Shares as
contemplated herein and in connection with the other transactions contemplated
by this Agreement shall be satisfactory in form and substance to the Underwriter
and counsel for the Underwriter.
 
If any condition specified in this Section 6 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Underwriter by
notice from the Underwriter to the Company at any time on or prior to the First
Closing Date and, with respect to the Option Shares, at any time on or prior to
the applicable Option Closing Date, which termination shall be without liability
on the part of any party to any other party, except that Section 4, Section 7,
Section 9 and Section 10 shall at all times be effective and shall survive such
termination.
 
 

 
 
7. Reimbursement of Underwriter’s Expenses. If this Agreement is terminated by
the Underwriter pursuant to Section 6, Section 11 or Section 12, or if the sale
to the Underwriter of the Offered Shares on the First Closing Date is not
consummated because of any refusal, inability or failure on the part of the
Company to perform any agreement herein or to comply with any provision hereof,
the Company agrees to reimburse the Underwriter upon demand for all
out-of-pocket expenses that shall have been reasonably incurred by the
Underwriter in connection with the proposed purchase and the offering and sale
of the Offered Shares, including fees and disbursements of counsel, printing
expenses, travel expenses, postage, facsimile and telephone charges.
 
8. Effectiveness of this Agreement. This Agreement shall become effective upon
the execution and delivery hereof by the parties hereto.
 
9. Indemnification.
 
(a) Indemnification of the Underwriter. The Company agrees to indemnify and hold
harmless the Underwriter, its affiliates and their respective partners, members,
directors, officers, employees and agents, and each person, if any, who controls
the Underwriter or any affiliate within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act as follows:
 
(i) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, joint or several, arising out of or based upon any untrue statement
or alleged untrue statement of a material fact contained in the Registration
Statement (or any amendment thereto), or the omission or alleged omission
therefrom of a material fact required to be stated therein or necessary to make
the statements therein not misleading, or arising out of any untrue statement or
alleged untrue statement of a material fact included in any preliminary
prospectus, Time of Sale Prospectus, any free writing prospectus, any Marketing
Material, any Section 5(d) Written Communication or the Prospectus (or any
amendment or supplement to the foregoing), or the omission or alleged omission
therefrom of a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
 
(ii) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, joint or several, to the extent of the aggregate amount paid in
settlement of any litigation, or any investigation or proceeding by any
Governmental Authority, commenced or threatened, or of any claim whatsoever
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission; provided that (subject to Section 9(d)) any such
settlement is effected with the written consent of the Company, which consent
shall not unreasonably be delayed, conditioned or withheld; and
 
(iii) against any and all expense whatsoever, as incurred (including the fees
and disbursements of counsel), reasonably incurred in investigating, preparing
or defending against any litigation, or any investigation or proceeding by any
Governmental Authority, commenced or threatened, or any claim whatsoever based
upon any such untrue statement or omission, or any such alleged untrue statement
or omission (whether or not a party), to the extent that any such expense is not
paid under (i) or (ii) above; provided, however, that this indemnity agreement
shall not apply to any loss, liability, claim, damage or expense to the extent
arising out of any untrue statement or omission or alleged untrue statement or
omission made solely in reliance upon and in conformity with the Underwriter
Information (as defined below).
 
(b) Indemnification of the Company, its Directors and Officers. The Underwriter
agrees to indemnify and hold harmless the Company, and its directors, each
officer of the Company who signed the Registration Statement and each person, if
any, who controls the Company within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act, against any and all loss, liability,
claim, damage and expense described in the indemnity contained in Section 9(a),
as incurred, but only with respect to untrue statements or omissions, or alleged
untrue statements or omissions, made in the Registration Statement, any
preliminary prospectus, the Time of Sale Prospectus, any free writing
prospectus, any Section 5(d) Written Communication or the Prospectus (or any
amendment or supplement to the foregoing), in reliance upon and in conformity
with information relating to such Underwriter and furnished to the Company in
writing by the Underwriter expressly for use therein. The Company hereby
acknowledges that the only information that the Underwriter has furnished to the
Company expressly for use in the Registration Statement, any preliminary
prospectus, the Time of Sale Prospectus, any free writing prospectus, any
Section 5(d) Written Communication or the Prospectus (or any amendment or
supplement to the foregoing) are the statements set forth in the first paragraph
under the caption “Commissions and Expenses” and the first sentence of the
second paragraph under the caption “Market Making, Stabilization and Other
Transactions” in the Preliminary Prospectus and Prospectus (the “Underwriter
Information”).
 

 (c) Notifications and Other Indemnification Procedures. Any party that proposes
to assert the right to be indemnified under this Section 9 will, promptly after
receipt of notice of commencement of any action against such party in respect of
which a claim is to be made against an indemnifying party or parties under this
Section 9, notify each such indemnifying party of the commencement of such
action, enclosing a copy of all papers served, but the omission so to notify
such indemnifying party will not relieve the indemnifying party from (i) any
liability that it might have to any indemnified party otherwise than under this
Section 9 and (ii) any liability that it may have to any indemnified party under
the foregoing provision of this Section 9 unless, and only to the extent that,
such omission results in the forfeiture of substantive rights or defenses by the
indemnifying party. If any such action is brought against any indemnified party
and it notifies the indemnifying party of its commencement, the indemnifying
party will be entitled to participate in and, to the extent that it elects by
delivering written notice to the indemnified party promptly after receiving
notice of the commencement of the action from the indemnified party, jointly
with any other indemnifying party similarly notified, to assume the defense of
the action, with counsel reasonably satisfactory to the indemnified party, and
after notice from the indemnifying party to the indemnified party of its
election to assume the defense, the indemnifying party will not be liable to the
indemnified party for any other legal expenses except as provided below and
except for the reasonable costs of investigation subsequently incurred by the
indemnified party in connection with the defense.
 
 

 
 

The indemnified party will have the right to employ its own counsel in any such
action, but the fees, expenses and other charges of such counsel will be at the
expense of such indemnified party unless (1) the employment of counsel by the
indemnified party has been authorized in writing by the indemnifying party,
(2) the indemnified party has reasonably concluded (based on advice of counsel)
that there may be legal defenses available to it or other indemnified parties
that are different from or in addition to those available to the indemnifying
party, (3) a conflict or potential conflict exists (based on advice of counsel
to the indemnified party) between the indemnified party and the indemnifying
party (in which case the indemnifying party will not have the right to direct
the defense of such action on behalf of the indemnified party) or (4) the
indemnifying party has not in fact employed counsel to assume the defense of
such action or counsel reasonably satisfactory to the indemnified party, in each
case, within a reasonable time after receiving notice of the commencement of the
action; in each of which cases the reasonable fees, disbursements and other
charges of counsel will be at the expense of the indemnifying party or parties.
It is understood that the indemnifying party or parties shall not, in connection
with any proceeding or related proceedings in the same jurisdiction, be liable
for the reasonable fees, disbursements and other charges of more than one
separate firm admitted to practice in such jurisdiction (plus local counsel) at
any one time for all such indemnified party or parties. All such fees,
disbursements and other charges will be reimbursed by the indemnifying party
promptly as they are incurred. An indemnifying party will not, in any event, be
liable for any settlement of any action or claim effected without its written
consent. No indemnifying party shall, without the prior written consent of each
indemnified party, settle or compromise or consent to the entry of any judgment
in any pending or threatened claim, action or proceeding relating to the matters
contemplated by this Section 9 (whether or not any indemnified party is a party
thereto), unless such settlement, compromise or consent (1) includes an express
and unconditional release of each indemnified party, in form and substance
reasonably satisfactory to such indemnified party, from all liability arising
out of such litigation, investigation, proceeding or claim and (2) does not
include a statement as to or an admission of fault, culpability or a failure to
act by or on behalf of any indemnified party.
 
(d) Settlement Without Consent if Failure to Reimburse. If an indemnified party
shall have requested an indemnifying party to reimburse the indemnified party
for reasonable fees and expenses of counsel, such indemnifying party agrees that
it shall be liable for any settlement of the nature contemplated by
Section 9(a)(ii) effected without its written consent if (1) such settlement is
entered into more than 45 days after receipt by such indemnifying party of the
aforesaid request, (2) such indemnifying party shall have received notice of the
terms of such settlement at least 30 days prior to such settlement being entered
into and (3) such indemnifying party shall not have reimbursed such indemnified
party in accordance with such request prior to the date of such settlement.
 
10. Contribution. In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for in the foregoing
paragraphs of Section 9 is applicable in accordance with its terms but for any
reason is held to be unavailable or insufficient from the Company or the
Underwriter, the Company and the Underwriter will contribute to the total
losses, claims, liabilities, expenses and damages (including any investigative,
legal and other expenses reasonably incurred in connection with, and any amount
paid in settlement of, any action, suit or proceeding or any claim asserted) to
which any indemnified party may be subject in such proportion as shall be
appropriate to reflect the relative benefits received by the Company on the one
hand and the Underwriter on the other hand. The relative benefits received by
the Company on the one hand and the Underwriter on the other hand shall be
deemed to be in the same proportion as the total net proceeds from the sale of
the Offered Shares (before deducting expenses) received by the Company bear to
the total compensation received by the Underwriter (before deducting expenses)
from the sale of Offered Shares on behalf of the Company. If, but only if, the
allocation provided by the foregoing sentence is not permitted by applicable
Law, the allocation of contribution shall be made in such proportion as is
appropriate to reflect not only the relative benefits referred to in the
foregoing sentence but also the relative fault of the Company, on the one hand,
and the Underwriter, on the other hand, with respect to the statements or
omission that resulted in such loss, claim, liability, expense or damage, or
action in respect thereof, as well as any other relevant equitable
considerations with respect to such offering. Such relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or omission or alleged omission to state a
material fact relates to information supplied by the Company or the Underwriter,
the intent of the parties and their relative knowledge, access to information
and opportunity to correct or prevent such statement or omission. The Company
and the Underwriter agree that it would not be just and equitable if
contributions pursuant to this Section 10 were to be determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to herein. The amount paid or payable by
an indemnified party as a result of the loss, claim, liability, expense, or
damage, or action in respect thereof, referred to above in this Section 10 shall
be deemed to include, for the purpose of this Section 10, any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim to the extent consistent
with Section 9(c). Notwithstanding the foregoing provisions of Section 9 and
this Section 10, the Underwriter shall not be required to contribute any amount
in excess of the commissions actually received by it under this Agreement and no
person found guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) will be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. For purposes of
this Section 10, any person who controls a party to this Agreement within the
meaning of the Securities Act, any affiliates of the respective Underwriter and
any officers, directors, partners, employees or agents of the Underwriter or its
affiliates, will have the same rights to contribution as that party, and each
director of the Company and each officer of the Company who signed the
Registration Statement will have the same rights to contribution as the Company,
subject in each case to the provisions hereof. Any party entitled to
contribution, promptly after receipt of notice of commencement of any action
against such party in respect of which a claim for contribution may be made
under this Section 10, will notify any such party or parties from whom
contribution may be sought, but the omission to so notify will not relieve that
party or parties from whom contribution may be sought from any other obligation
it or they may have under this Section 10 except to the extent that the failure
to so notify such other party materially prejudiced the substantive rights or
defenses of the party from whom contribution is sought. Except for a settlement
entered into pursuant to the last sentence of Section 9(c), no party will be
liable for contribution with respect to any action or claim settled without its
written consent if such consent is required pursuant to Section 9(c).
 
 

 
 
11. Termination of this Agreement. Prior to the purchase of the Firm Shares by
the Underwriter on the First Closing Date, this Agreement may be terminated by
the Underwriter by notice given to the Company if at any time: (i) trading or
quotation in any of the Company’s securities shall have been suspended or
limited by the Commission or by the NASDAQ, or trading in securities generally
on either the NASDAQ or the NYSE shall have been suspended or limited, or
minimum or maximum prices shall have been generally established on any of such
stock exchanges; (ii) a general banking moratorium shall have been declared by
any of federal, New York, or Delaware authorities; (iii) there shall have
occurred any outbreak or escalation of national or international hostilities or
any crisis or calamity, or any change in the United States or international
financial markets, or any substantial change or development involving a
prospective substantial change in United States’ or international political,
financial or economic conditions, as in the judgment of the Underwriter is
material and adverse and makes it impracticable to market the Offered Shares in
the manner and on the terms described in the Time of Sale Prospectus or the
Prospectus or to enforce contracts for the sale of securities; (iv) in the
judgment of the Underwriter there shall have occurred any change, or any
development or event involving a prospective change, in the condition, financial
or otherwise, or in the business, properties, earnings, results of operations or
prospects of the Company and its Subsidiaries considered as one enterprise,
whether or not arising in the ordinary course of business; or (v) the Company
shall have sustained a loss by strike, fire, flood, earthquake, accident or
other calamity of such character as in the judgment of the Underwriter may
interfere materially with the conduct of the business and operations of the
Company regardless of whether or not such loss shall have been insured. Any
termination pursuant to this Section 12 shall be without liability on the part
of (a) the Company to the Underwriter, except that the Company shall be
obligated to reimburse the expenses of the Underwriter pursuant to Section 4 or
Section 7 hereof or (b) the Underwriter to the Company; provided, however, that
the provisions of Section 9 and Section 10 shall at all times be effective and
shall survive such termination.
 
12. No Advisory or Fiduciary Relationship. The Company acknowledges and agrees
that (a) the purchase and sale of the Offered Shares pursuant to this Agreement,
including the determination of the public offering price of the Offered Shares
and any related discounts and commissions, is an arm’s-length commercial
transaction between the Company, on the one hand, and the Underwriter, on the
other hand, (b) in connection with the offering contemplated hereby and the
process leading to such transaction, the Underwriter is and has been acting
solely as a principal and is not the agent or fiduciary of the Company, or its
stockholders, or its creditors, employees or any other party, (c) the
Underwriter has not assumed or will assume an advisory or fiduciary
responsibility in favor of the Company with respect to the offering contemplated
hereby or the process leading thereto (irrespective of whether the Underwriter
has advised or is currently advising the Company on other matters) and
Underwriter has no obligation to the Company with respect to the offering
contemplated hereby except the obligations expressly set forth in this
Agreement, (d) the Underwriter and its affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Company, and (e) the Underwriter has not provided any legal, accounting,
regulatory or tax advice with respect to the offering contemplated hereby and
the Company has consulted its own legal, accounting, regulatory and tax advisors
to the extent it deemed appropriate.
 
13. Representations and Agreements to Survive Delivery. The respective
indemnities, agreements, representations, warranties and other statements of the
Company, its officers and the Underwriter set forth in or made pursuant to this
Agreement will remain in full force and effect, regardless of any investigation
made by or on behalf of the Underwriter or the Company or any of its or their
partners, affiliates, officers, directors or employees or any controlling
person, as the case may be, and, anything herein to the contrary
notwithstanding, will survive delivery of and payment for the Offered Shares
sold hereunder and any termination of this Agreement.
 
14. Notices. All communications hereunder shall be in writing and shall be
mailed, hand delivered or telecopied and confirmed to the parties hereto as
follows:
 
If to the Underwriter:                              Cantor Fitzgerald & Co.
499 Park Avenue
New York, NY 10022
Facsimile: (212) 829-4708
Attention: General Counsel
 
with a copy to:                                         Duane Morris LLP
1540 Broadway
New York, NY 10036
Attention: James T. Seery
Email: jtseery@duanemorris.com
 
If to the Company:                                   TG Therapeutics, Inc.
2 Gansevoort Street, 9th Floor
New York, NY 10014
Attention: Sean A. Power
Telephone: (212) 554-4484
Email: sp@tgtxinc.com
 
with a copy to:                                         Alston & Bird LLP
90 Park Avenue
New York, NY 10016
Attention: Mark F. McElreath, Esq.
Telephone: (212) 210-9595
Email: mark.mcelreath@alston.com
 
 

 
 
Each party to this Agreement may change such address for notices by sending to
the parties to this Agreement written notice of a new address for such purpose.
Each such notice or other communication shall be deemed given (i) when delivered
personally or by verifiable facsimile transmission (with an original to follow)
on or before 4:30 p.m., New York City time, on a Business Day or, if such day is
not a Business Day, on the next succeeding Business Day, (ii) on the next
Business Day after timely delivery to a nationally-recognized overnight courier
and (iii) on the Business Day actually received if deposited in the U.S. mail
(certified or registered mail, return receipt requested, postage prepaid).
 
15. Electronic Notice. An electronic communication (“Electronic Notice”) shall
be deemed written notice for purposes of this Section 16 if sent to the
electronic mail address specified by the receiving party under separate cover.
Electronic Notice shall be deemed received at the time the party sending
Electronic Notice receives verification of receipt by the receiving party. Any
party receiving Electronic Notice may request and shall be entitled to receive
the notice on paper, in a nonelectronic form (“Nonelectronic Notice”) which
shall be sent to the requesting party within ten (10) days of receipt of the
written request for Nonelectronic Notice.
 
16. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the Company and the Underwriter and its successors and the parties
referred to in Section 11. References to any of the parties contained in this
Agreement shall be deemed to include the successors and permitted assigns of
such party. Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
permitted assigns any rights, remedies, obligations or liabilities under or by
reason of this Agreement, except as expressly provided in this Agreement.
Neither party may assign its rights or obligations under this Agreement without
the prior written consent of the other party; provided, however, that the
Underwriter may assign its rights and obligations hereunder to an affiliate
thereof without obtaining the Company’s consent.
 
17. Partial Unenforceability. The invalidity or unenforceability of any section,
paragraph or provision of this Agreement shall not affect the validity or
enforceability of any other section, paragraph or provision hereof. If any
section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.
 
1. Entire Agreement; Amendment; Severability; Waiver. This Agreement (including
all schedules and exhibits attached hereto issued pursuant hereto) constitutes
the entire agreement and supersedes all other prior and contemporaneous
agreements and undertakings, both written and oral, among the parties hereto
with regard to the subject matter hereof. Neither this Agreement nor any term
hereof may be amended except pursuant to a written instrument executed by the
Company and the Underwriter. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable as written by a court of competent
jurisdiction, then such provision shall be given full force and effect to the
fullest possible extent that it is valid, legal and enforceable, and the
remainder of the terms and provisions herein shall be construed as if such
invalid, illegal or unenforceable term or provision was not contained herein,
but only to the extent that giving effect to such provision and the remainder of
the terms and provisions hereof shall be in accordance with the intent of the
parties as reflected in this Agreement. No implied waiver by a party shall arise
in the absence of a waiver in writing signed by such party. No failure or delay
in exercising any right, power, or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any right, power, or privilege
hereunder.
 
2. GOVERNING LAW AND TIME; WAIVER OF JURY TRIAL. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS. SPECIFIED TIMES OF DAY
REFER TO NEW YORK CITY TIME. EACH PARTY HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.
 
3. CONSENT TO JURISDICTION. EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF
NEW YORK, BOROUGH OF MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR
IN CONNECTION WITH ANY TRANSACTION CONTEMPLATED HEREBY, AND HEREBY IRREVOCABLY
WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM
THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, THAT
SUCH SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM OR THAT THE
VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER. EACH PARTY HEREBY
IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING
SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF
(CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED) TO SUCH PARTY AT THE
ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH
SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.
 
 

 
 
4. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery of an executed Agreement by one
party to the other may be made by facsimile or electronic transmission.
 
5. Construction.
 
(a) the section and exhibit headings herein are for convenience only and shall
not affect the construction hereof;
 
(b) words defined in the singular shall have a comparable meaning when used in
the plural, and vice versa;
 
(c) the words “hereof,” “hereto,” “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement;
 
(d) wherever the word “include,” “includes” or “including” is used in this
Agreement, it shall be deemed to be followed by the words “without limitation”;
 
(e) references herein to any gender shall include each other gender;
 
(f) references herein to any law, statute, ordinance, code, regulation, rule or
other requirement of any Governmental Authority shall be deemed to refer to such
law, statute, ordinance, code, regulation, rule or other requirement of any
Governmental Authority as amended, reenacted, supplemented or superseded in
whole or in part and in effect from time to time and also to all rules and
regulations promulgated thereunder;
 
(g) if the last day for the giving of any notice or the performance of any act
required or permitted under this Agreement is a day that is not a Business Day,
then the time for the giving of such notice or the performance of such action
shall be extended to the next succeeding Business Day;
 
(h) “knowledge” means, as it pertains to the Company, the actual knowledge of
the officers and directors of the Company, together with the knowledge which
they would have had if they had conducted a reasonable inquiry of the relevant
persons into the relevant subject matter;
 
(i) “Governmental Authority” means (i) any federal, provincial, state, local,
municipal, national or international government or governmental authority,
regulatory or administrative agency, governmental commission, department, board,
bureau, agency or instrumentality, court, tribunal, arbitrator or arbitral body
(public or private); (ii) any self-regulatory organization; or (iii) any
political subdivision of any of the foregoing;
 
(j) “Law” means any and all laws, including all federal, state, local,
municipal, national or foreign statutes, codes, ordinances, guidelines, decrees,
rules, regulations and by-laws and all judicial, arbitral, administrative,
ministerial, departmental or regulatory judgments, orders, directives,
decisions, rulings or awards or other requirements of any Governmental
Authority, binding on or affecting the person referred to in the context in
which the term is used and rules, regulations and policies of any stock exchange
on which securities of the Company are listed for trading; and
 
(k) “Business Day” means any day on which NASDAQ and commercial banks in the
City of New York are open for business.
 
6. General Provisions.
 
Each of the parties hereto acknowledges that it is a sophisticated business
person who was adequately represented by counsel during negotiations regarding
the provisions hereof, including the indemnification provisions of Section 9 and
the contribution provisions of Section 10, and is fully informed regarding said
provisions. Each of the parties hereto further acknowledges that the provisions
of Section 9 and Section 10 hereof fairly allocate the risks in light of the
ability of the parties to investigate the Company, its affairs and its business
in order to assure that adequate disclosure has been made in the Registration
Statement, any preliminary prospectus, the Time of Sale Prospectus, each free
writing prospectus and the Prospectus (and any amendments and supplements to the
foregoing), as contemplated by the Securities Act and the Exchange Act.
 
  

 [Signature Page Follows]
 
 

 
 
 
If the foregoing correctly sets forth the understanding between the Company and
the Underwriter, please so indicate in the space provided below for that
purpose, whereupon this letter shall constitute a binding agreement between the
Company and the Underwriter.
 
Very truly yours,
 
TG THERAPEUTICS, INC.
 
 
By:
   /s/ Sean A. Power  
 
Name:                       Sean Power
 
Title:                       Chief Financial Officer



 
ACCEPTED as of the date first-above written:
 
CANTOR FITZGERALD & CO.
  


By:
   /s/ Sage Kelly

 
Name:                       Sage Kelly
 
Title:                       Head of Investment Banking

 
 
 
 
Signature Page
 
 TG Therapeutics, Inc. – Underwriting Agreement



 
SCHEDULE 6(g)
______________________
 
Subsidiaries
_______________________
 
 
Ariston Pharmaceuticals, Inc.
TG Biologics, Inc.
 
 



 
 
SCHEDULE A
 
 
 
Free Writing Prospectuses Included in the Time of Sale Prospectus
 
None.
 
 
 
 
 
 



 
SCHEDULE B
 
Pricing Information
 
Firm Shares: 4,100,000
 
Option Shares: 615,000
 
Price to Public: The public offering price as to each investor shall be the
price paid by each investor.
 
Underwriter’s Discount: The Underwriter’s discount shall be the difference
between the price at which the underwriter purchases shares from us and the
price at which the underwriter resells such shares.
 
 



 
 
 
SCHEDULE C
 
Permitted Section 5(d) Communications
 
 
 
None.
 



 
Exhibit A
 
Form of Lock-up Agreement
 
Cantor Fitzgerald & Co.
499 Park Avenue
New York, New York 10022
Attn: Equity Capital Markets
 
Re: Proposed Registered Follow-On Offering by TG Therapeutics, Inc.
 
Ladies and Gentlemen:
 
The undersigned, a securityholder and/or officer and/or a director of TG
Therapeutics, Inc., a Delaware corporation (the “Company”), understands that
Cantor Fitzgerald & Co. (“CF&Co.”) proposes to enter into an Underwriting
Agreement (the “Underwriting Agreement”) with the Company relating to the
proposed registered follow-on offering (the “Offering”) of shares of the
Company’s common stock, par value $0.001 per share (the “Common Stock”). The
undersigned acknowledges that CF&Co. is relying on the representations and
agreements of the undersigned contained in this lock-up agreement in conducting
the Offering and, at a subsequent date, in entering into the Underwriting
Agreement and other underwriting arrangements with the Company with respect to
the Offering.
 
In recognition of the benefit that the Offering will confer upon the undersigned
as a securityholder and/or officer and/or a director of the Company, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the undersigned agrees that, during the period beginning on
the date hereof and ending on the date that is 90 days from the date of the
Underwriting Agreement (the “Lock-Up Period”), the undersigned will not (and
will cause any immediate family member not to), without the prior written
consent of CF&Co., which may withhold its consent in its sole discretion,
directly or indirectly, (i) sell, offer to sell, contract to sell or lend,
effect any short sale or establish or increase a Put Equivalent Position (as
defined in Rule 16a-1(h) under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) or liquidate or decrease any Call Equivalent Position (as
defined in Rule 16a-1(b) under the Exchange Act), pledge, hypothecate or grant
any security interest in, or in any other way transfer or dispose of, any Common
Stock or any securities convertible into or exchangeable or exercisable for
Common Stock, in each case whether now owned or hereafter acquired by the
undersigned or with respect to which the undersigned has or hereafter acquires
the power of disposition (collectively, the “Lock-Up Securities”), (ii) make any
demand for, or exercise any right with respect to the registration of any of the
Lock-Up Securities, or the filing of any registration statement, prospectus or
prospectus supplement (or an amendment or supplement thereto) in connection
therewith, under the Securities Act of 1933, as amended, (iii) enter into any
swap, hedge or any other agreement or any transaction that transfers, in whole
or in part, the economic consequence of ownership of the Lock-Up Securities,
whether any such swap or transaction is to be settled by delivery of Common
Stock or other securities, in cash or otherwise, or (iv) publicly announce the
intention to do any of the foregoing.
 
 Notwithstanding the foregoing, and subject to the conditions below, the
undersigned may transfer the Lock-Up Securities pursuant to clauses (i) through
(v) below without the prior written consent of CF&Co., provided that (1) prior
to any such transfer, CF&Co. receives a signed lock-up agreement, substantially
in the form of this lock-up agreement, for the balance of the Lock-Up Period
from each donee, trustee, distributee or transferee, as the case may be, (2) any
such transfer shall not involve a disposition for value, (3) in the case of
clauses (i) through (iii) below, such transfers are not required to be reported
with the Securities and Exchange Commission under the Exchange Act, and (4) the
undersigned does not otherwise voluntarily effect any public filing or report
regarding such transfers:
 
(i) as a bona fide gift or gifts; or
 
(ii) to any trust for the direct or indirect benefit of the undersigned or the
immediate family of the undersigned (for purposes of this lock-up agreement,
“immediate family” shall mean any relationship by blood, marriage or adoption,
not more remote than first cousin); or
 
(iii) pursuant to a qualified domestic order or in connection with a divorce
settlement; or
 
(iv) by will or intestate succession to the legal representative, heir,
beneficiary or immediate family of the undersigned upon the death of the
undersigned; or
 
(v) any exercise, conversion or exchange of any options, warrants, rights or
convertible securities outstanding on the date hereof, including any exercise
effected by the delivery or sale of the undersigned’s securities to the company
(including, without limitation, to finance a “cashless exercise”); provided that
the transfer restrictions shall apply to any of the undersigned’s securities
issued upon such exercise, conversion or exchange, except to the extent such
securities are withheld or sold by the Company or its administrator to cover tax
liabilities (including due to the vesting of restricted stock).
 
 

 
 
The undersigned further agrees that the foregoing provisions shall be equally
applicable to any Common Stock the undersigned may purchase or otherwise receive
in the Offering.
 
The undersigned also agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent and registrar against the
transfer of the Lock-Up Securities except in compliance with the foregoing
restrictions.
 
With respect to the Offering only, the undersigned waives any registration
rights relating to registration under the Securities Act of the offer and sale
of any shares of Common Stock and/or any options or warrants or other rights to
acquire Common Stock or any securities exchangeable or exercisable for or
convertible into Common Stock, or to acquire other securities or rights
ultimately exchangeable or exercisable for or convertible into Common Stock,
owned either of record or beneficially by the undersigned, including any rights
to receive notice of the Offering.
 
The undersigned confirms that the undersigned has not, and has no knowledge that
any immediate family member has, directly or indirectly, taken any action
designed to or that might reasonably be expected to cause or result in the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale of the Common Stock The undersigned will not, and will cause
any immediate family member not to take, directly or indirectly, any such
action.
 
As used herein, “immediate family” shall mean the spouse, domestic partner,
lineal descendant, father, mother, brother, sister, or any other person with
whom the undersigned has a relationship by blood, marriage or adoption not more
remote than first cousin.
 
The undersigned represents and warrants that the undersigned has full power,
capacity and authority to enter into this letter agreement. This letter
agreement is irrevocable and will be binding on the undersigned and the
successors, heirs, personal representatives and assigns of the undersigned.
 
This lock-up agreement shall be governed by and construed in accordance with the
laws of the State of New York.
 
Whether or not the Offering actually occurs depends on a number of factors,
including market conditions. Any Offering will only be made pursuant to an
Underwriting Agreement, the terms of which are subject to negotiation between
the Company and CF&CO.
 
This lock-up agreement shall automatically terminate, and the undersigned shall
be released from its obligations hereunder, upon the earliest to occur, if any,
of (i) the Company advising CF&Co. in writing, prior to the execution of the
Underwriting Agreement, that it has determined not to proceed with the Offering,
(ii) the executed Underwriting Agreement being terminated prior to the closing
of the Offering (other than the provisions thereof that survive termination),
and (iii) May 31, 2019, in the event that the Underwriting Agreement has not
been executed by such date.
 
 
[Signature Page Follows]
 


 
 
 
Very truly yours,
 
 
 
___________________________________
Name of Securityholder/Director/Officer (Print exact name)
 
By: _________________________________
       Signature
 
 
If not signing in an individual capacity:
 
 
___________________________________
Name of Authorized Signatory (Print)
 
 
___________________________________
Title of Authorized Signatory (Print)
(indicate capacity of person signing if signing as custodian, trustee or on
behalf of an entity) 
 

 
 



 
Exhibit B
 
Parties to Lock-up Agreement
 
Michael S. Weiss
Sean A. Power
Laurence Charney
William Kennedy
Mark Schoenebaum
Yann Echelard
Kenneth Hoberman
Daniel Hume
Opus Point Partners, LLC
 
 
 


